Exhibit 10.1

Published CUSIP Numbers: 58502HAA1

58502HAB96

EXECUTION VERSION

 

$500,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

MEDNAX, INC.,

as Borrower,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

and

BANK OF AMERICA, N.A.,

as Documentation Agent

Dated as of October 21, 2011

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Sole Bookrunner

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arranger

LOGO [g246589ex10_1cova.jpg]

 

 

 

Prepared by:

  LOGO [g246589ex10_1covb.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Defined Terms.

     1   

Section 1.2

 

Other Definitional Provisions.

     36   

Section 1.3

 

Accounting Terms.

     37   

Section 1.4

 

Time References.

     37   

Section 1.5

 

Execution of Documents.

     37   

ARTICLE II THE LOANS; AMOUNT AND TERMS

     38   

Section 2.1

 

Revolving Loans.

     38   

Section 2.2

 

Incremental Revolving Facility.

     40   

Section 2.3

 

Letter of Credit Subfacility.

     41   

Section 2.4

 

Swingline Loan Subfacility.

     46   

Section 2.5

 

Fees.

     48   

Section 2.6

 

Commitment Reductions.

     49   

Section 2.7

 

Repayments.

     50   

Section 2.8

 

Default Rate and Payment Dates.

     51   

Section 2.9

 

Conversion Options.

     51   

Section 2.10

 

Computation of Interest and Fees; Usury.

     52   

Section 2.11

 

Pro Rata Treatment and Payments.

     53   

Section 2.12

 

Non-Receipt of Funds by the Administrative Agent.

     56   

Section 2.13

 

Inability to Determine Interest Rate.

     57   

Section 2.14

 

Yield Protection.

     58   

Section 2.15

 

Indemnity.

     59   

Section 2.16

 

Taxes.

     60   

Section 2.17

 

Indemnification; Nature of Issuing Lender’s Duties.

     62   

Section 2.18

 

Illegality.

     64   

Section 2.19

 

Replacement of Lenders.

     64   

Section 2.20

 

Cash Collateral.

     66   

Section 2.21

 

Defaulting Lenders.

     67   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     70   

Section 3.1

 

Financial Condition.

     70   

Section 3.2

 

No Material Adverse Effect.

     71   

Section 3.3

 

Corporate Existence; Compliance with Law.

     71   

Section 3.4

 

Corporate Power; Authorization; Enforceable Obligations.

     71   

Section 3.5

 

No Legal Bar; No Default.

     72   

Section 3.6

 

No Material Litigation.

     72   

Section 3.7

 

Investment Company Act; etc.

     72   

Section 3.8

 

Margin Regulations.

     73   

Section 3.9

 

ERISA.

     73   

Section 3.10

 

Environmental Matters.

     73   

Section 3.11

 

Use of Proceeds.

     75   

Section 3.12

 

Subsidiaries; Joint Ventures; Partnerships.

     75   

Section 3.13

 

Ownership.

     75   

Section 3.14

 

Taxes.

     76   

Section 3.15

 

Solvency.

     76   



--------------------------------------------------------------------------------

Section 3.16

 

No Burdensome Restrictions.

     76   

Section 3.17

 

Brokers’ Fees.

     76   

Section 3.18

 

Labor Matters.

     77   

Section 3.19

 

Accuracy and Completeness of Information.

     77   

Section 3.20

 

Material Contracts.

     77   

Section 3.21

 

Insurance.

     77   

Section 3.22

 

Intellectual Property Matters.

     78   

Section 3.23

 

Classification of Senior Indebtedness.

     78   

Section 3.24

 

Anti-Terrorism Laws.

     78   

Section 3.25

 

Compliance with OFAC Rules and Regulations.

     78   

Section 3.26

 

Compliance with FCPA.

     79   

Section 3.27

 

Consent; Governmental Authorizations.

     79   

Section 3.28

 

Healthcare Representations and Warranties

     79   

ARTICLE IV CONDITIONS PRECEDENT

     82   

Section 4.1

 

Conditions to Closing Date.

     82   

Section 4.2

 

Conditions to All Extensions of Credit.

     86   

ARTICLE V AFFIRMATIVE COVENANTS

     87   

Section 5.1

 

Financial Statements.

     87   

Section 5.2

 

Certificates; Other Information.

     89   

Section 5.3

 

Payment of Taxes and Other Obligations.

     90   

Section 5.4

 

Conduct of Business and Maintenance of Existence.

     90   

Section 5.5

 

Maintenance of Property; Insurance.

     91   

Section 5.6

 

Books and Records.

     92   

Section 5.7

 

Notices.

     92   

Section 5.8

 

Environmental Laws.

     94   

Section 5.9

 

Financial Covenants.

     95   

Section 5.10

 

Additional Guarantors.

     96   

Section 5.11

 

Compliance with Law.

     97   

Section 5.12

 

Further Assurances.

     97   

ARTICLE VI NEGATIVE COVENANTS

     98   

Section 6.1

 

Indebtedness.

     98   

Section 6.2

 

Liens.

     100   

Section 6.3

 

Nature of Business.

     100   

Section 6.4

 

Consolidation, Merger, Sale or Purchase of Assets, etc.

     100   

Section 6.5

 

Investments and Acquisitions.

     102   

Section 6.6

 

Transactions with Affiliates.

     102   

Section 6.7

 

Ownership of Subsidiaries; Restrictions.

     102   

Section 6.8

 

Corporate Changes; Material Contracts.

     102   

Section 6.9

 

Limitation on Restricted Actions.

     103   

Section 6.10

 

Restricted Payments.

     103   

Section 6.11

 

Amendment of Subordinated Debt.

     105   

Section 6.12

 

No Further Negative Pledges.

     105   

Section 6.13

 

Restrictions Regarding PMG.

     105   

ARTICLE VII EVENTS OF DEFAULT

     105   

Section 7.1

 

Events of Default.

     105   

Section 7.2

 

Acceleration; Remedies.

     110   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII THE ADMINISTRATIVE AGENT

     110   

Section 8.1

 

Appointment and Authority.

     110   

Section 8.2

 

Nature of Duties.

     111   

Section 8.3

 

Exculpatory Provisions.

     111   

Section 8.4

 

Reliance by Administrative Agent.

     112   

Section 8.5

 

Notice of Default.

     113   

Section 8.6

 

Non-Reliance on Administrative Agent and Other Lenders.

     113   

Section 8.7

 

Indemnification.

     113   

Section 8.8

 

Administrative Agent in Its Individual Capacity.

     114   

Section 8.9

 

Successor Administrative Agent.

     114   

Section 8.10

 

Guaranty Matters.

     116   

Section 8.11

 

Bank Products.

     116   

ARTICLE IX MISCELLANEOUS

     117   

Section 9.1

 

Amendments and Waivers.

     117   

Section 9.2

 

Notices.

     119   

Section 9.3

 

No Waiver; Cumulative Remedies.

     122   

Section 9.4

 

Survival of Representations and Warranties.

     122   

Section 9.5

 

Payment of Expenses and Taxes; Indemnity.

     122   

Section 9.6

 

Successors and Assigns; Participations.

     124   

Section 9.7

 

Right of Set-off; Sharing of Payments.

     129   

Section 9.8

 

Table of Contents and Section Headings.

     130   

Section 9.9

 

Counterparts; Integration; Effectiveness; Electronic Execution.

     131   

Section 9.10

 

Severability.

     131   

Section 9.11

 

Integration.

     131   

Section 9.12

 

Governing Law.

     132   

Section 9.13

 

Consent to Jurisdiction; Service of Process and Venue.

     132   

Section 9.14

 

Confidentiality.

     132   

Section 9.15

 

Acknowledgments.

     134   

Section 9.16

 

Waivers of Jury Trial; Waiver of Consequential Damages.

     134   

Section 9.17

 

Patriot Act Notice.

     134   

Section 9.18

 

Resolution of Drafting Ambiguities.

     135   

Section 9.19

 

Continuing Agreement.

     135   

Section 9.20

 

Lender Consent.

     135   

Section 9.21

 

Press Releases and Related Matters.

     135   

Section 9.22

 

Appointment of Borrower.

     136   

Section 9.23

 

Certain Waivers, Subordinations and Consents.

     136   

Section 9.24

 

No Advisory or Fiduciary Responsibility.

     137   

Section 9.25

 

Amendment and Restatement; No Novation.

     138   

ARTICLE X GUARANTY

     139   

Section 10.1

 

The Guaranty.

     139   

Section 10.2

 

Bankruptcy.

     139   

Section 10.3

 

Nature of Liability.

     140   

Section 10.4

 

Independent Obligation.

     140   

Section 10.5

 

Authorization.

     140   

Section 10.6

 

Reliance.

     141   

Section 10.7

 

Waiver.

     141   

 

iii



--------------------------------------------------------------------------------

Section 10.8

 

Limitation on Enforcement.

     142   

Section 10.9

 

Confirmation of Payment.

     143   

Section 10.10

 

Agreements for Contribution.

     143   

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1(a)    Investments Schedule 1.1(b)    Liens Schedule 1.1(c)   
Existing Letters of Credit Schedule 3.12    Subsidiaries Schedule 3.18    Labor
Matters Schedule 3.21    Insurance Schedule 6.1(b)    Indebtedness

Exhibits

 

Exhibit 1.1(a)    Form of Account Designation Notice Exhibit 1.1(b)    Form of
Assignment and Assumption Exhibit 1.1(c)    Form of Joinder Agreement
Exhibit 1.1(d)    Form of Notice of Borrowing Exhibit 1.1(e)    Form of Notice
of Conversion/Extension Exhibit 1.1(f)    Form of Permitted Acquisition
Certificate Exhibit 1.1(g)    Form of Bank Product Provider Notice
Exhibit 2.1(a)    Form of Funding Indemnity Letter Exhibit 2.1(e)    Form of
Revolving Note Exhibit 2.4(d)    Form of Swingline Note Exhibit 4.1(a)    Form
of Lender Consent Exhibit 4.1(b)    Form of Officer’s Certificate Exhibit 4.1(e)
   Form of Solvency Certificate Exhibit 4.1(n)    Form of Financial Condition
Certificate Exhibit 4.1(o)    Form of Patriot Act Certificate Exhibit 5.2(b)   
Form of Officer’s Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 21, 2011, is by
and among MEDNAX, INC., a Florida corporation (the “Borrower”), the Guarantors
(as hereinafter defined), the Lenders (as hereinafter defined) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined), the Administrative Agent
(successor-by-merger to Wachovia Bank, National Association), and the Existing
Lenders (as hereinafter defined) are party to that certain Credit Agreement
dated as of September 3, 2008 (as amended and in effect immediately prior to the
Closing Date referred to below, the “Existing Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders and the
Administrative Agent agree to amend and restate the Existing Credit Agreement,
and the Lenders are willing to so amend and restate the Existing Credit
Agreement, on the terms and conditions herein set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Additional Revolving Loan” shall have the meaning set forth in Section 2.2.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

“Agent Parties” shall have the meaning set forth in Section 9.2(d)(ii).

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wells Fargo at its principal office in Charlotte, North
Carolina as its prime rate. Each change in the Prime Rate shall be effective as
of the opening of business on the day such change in the Prime Rate occurs. The
parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in any of the
foregoing will become effective on the date of such change in the Federal Funds
Rate, the Prime Rate or LIBOR for an Interest Period of one (1) month.
Notwithstanding anything contained herein to the contrary, to the extent that
the provisions of Section 2.13 shall be in effect in determining LIBOR pursuant
to clause (c) hereof, the Alternate Base Rate shall be the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Margin for (a) Revolving Loans
that are Alternate Base Rate Loans shall be the percentage set forth under the
column “Base Rate Margin”, (b) Revolving Loans that are LIBOR Rate Loans shall
be the percentage set forth under the column “LIBOR Margin & L/C Fee”, (c) the
Letter of Credit Fee shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee”, and (d) the Unused Commitment Fee shall be the percentage set
forth under the column “Unused Commitment Fee”:

 

Applicable Margin   Level   Consolidated
Leverage
Ratio   LIBOR Margin
& L/C Fee     Alternate Base Rate
Margin     Unused
Commitment Fee   I   > 1.50 to 1.0     1.500 %      0.500 %      0.275 %  II  
£ 1.50 to 1.0


and

> 1.00 to 1.0

    1.375 %      0.375 %      0.225 %  III   £ 1.00 to 1.0     1.125 %     
0.125 %      0.150 % 

The Applicable Margin shall, in each case, be determined quarterly on the date
five (5) Business Days after the date on which the Administrative Agent has
received from the Borrower the quarterly financial information (in the case of
the first three fiscal quarters of the Borrower’s fiscal year), the annual
financial information (in the case of the fourth fiscal quarter of the
Borrower’s fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such
Applicable Margin shall be effective from such Interest Determination Date until
the next such Interest Determination Date. After the Closing Date, if the Credit
Parties shall fail to provide the financial information or certifications in
accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the
Applicable Margin shall, on the date five (5) Business Days after the date by
which the Credit Parties were so required to provide such financial information
or certifications to the Administrative Agent and the Lenders, be based on Level
I until such time as such information or certifications or corrected information
or corrected certificates are provided, whereupon the Level shall be determined
by the then current Consolidated Leverage Ratio. Notwithstanding the

 

3



--------------------------------------------------------------------------------

foregoing, the initial Applicable Margins shall be set at Level III until the
financial information and certificates required to be delivered pursuant to
Section 5.1 and 5.2 for the first full fiscal quarter to occur following the
Closing Date have been delivered to the Administrative Agent. In the event that
any financial statement or certification delivered pursuant to Sections 5.1 or
5.2 is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, the Borrower shall promptly
(a) deliver to the Administrative Agent a corrected compliance certificate for
such Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected compliance certificate, and (c) promptly pay to
the Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto. It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Sections 2.8 and 7.1.

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired in their entirety, the Applicable Percentage shall be determined based
on the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

“Approved Fund” shall mean any Fund that is Controlled or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that Controls or manages a Lender.

“Arrangers” shall mean WFS and U.S. Bank National Association.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider:
(a) Cash Management Services; (b) products under any Hedging Agreement; and
(c) commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b), the
applicable Bank Product Provider must have previously provided a Bank Product
Provider Notice to the Administrative Agent which shall notify

 

4



--------------------------------------------------------------------------------

the Administrative Agent of the existence of such Bank Product. Any Bank Product
established from and after the time that the Lenders have received written
notice from the Borrower or the Administrative Agent that an Event of Default
exists, until such Event of Default has been waived in accordance with
Section 9.1, shall not be included as “Credit Party Obligations” for purposes of
a distribution under Section 2.11(b).

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Closing Date
and the Bank Product was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(g).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP; provided that for purposes of
calculating Indebtedness hereunder, and notwithstanding Section 1.3 hereof, the
term “Capital Lease” shall not include any Capital Lease that was classified as
an Operating Lease on the Closing Date or would have been classified as an
Operating Lease had such agreement been in effect on the Closing Date prior to a
relevant change in law or change in GAAP (from GAAP as in effect on the Closing
Date) which has the effect of re-classifying such agreement as a Capital Lease.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” shall mean the capitalized lease obligations,
determined in accordance with GAAP, relating to a Capital Lease.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or Swingline Lender
(as applicable) and the Lenders, as collateral for LOC Obligations, obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances or, if the Issuing Lender or Swingline Lender benefiting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the Issuing Lender or the
Swingline Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, (ii) any U.S. branch or agency of a non-U.S. commercial bank of
internationally recognized standing, having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating is at
least A-2 or the equivalent thereof from S&P or at least P-2 or the equivalent
thereof from Moody’s (any such bank being an “Approved Bank”), in each case with
maturities of not more than three hundred sixty-four (364) days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by any domestic corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements with a term of not more than thirty (30) days with a
bank or trust company (including a Lender) or a recognized securities broker
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States of America,
(e) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment, (f) money market accounts subject to Rule 2a-7 of the
Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily of cash and
cash equivalents set forth in clauses (a) through (e) above and of which 95%
shall at all times be comprised of First Tier Securities (as defined in Rule
2a-7) and any remaining amount

 

6



--------------------------------------------------------------------------------

shall at all times be comprised of Second Tier Securities (as defined in Rule
2a-7) and (g) shares of any so-called “money market fund”; provided that such
fund is registered under the Investment Company Act of 1940, has net assets of
at least $500,000,000 and has an investment portfolio with an average maturity
of three hundred sixty-five (365) days or less.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean at any time, the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
thirty-five percent (35%) or more of the then outstanding Voting Stock of the
Borrower; (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower shall cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or

 

7



--------------------------------------------------------------------------------

threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(c) any Person or two or more Persons acting in concert shall have entered into
a contract or arrangement that, upon consummation thereof, would result in the
occurrence of an event that would violate either (a) or (b) above.

“Closing Date” shall mean the date of this Agreement.

“CMS” shall mean the Centers for Medicare and Medicaid Services.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean the Revolving Commitments, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

“Commitment Percentage” shall mean, for each Lender, the percentage identified
as its Commitment Percentage in its Lender Commitment Letter or in the
Assignment and Assumption pursuant to which such Lender became a Lender
hereunder, as such percentage may be modified after the Closing Date in
accordance with the provisions of this Credit Agreement.

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 412 of the Code to the extent required
by such Section, Section 414(m) or 414(o) of the Code.

“Communications” shall mean, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Credit Document or the transactions contemplated therein which
is distributed to the Administrative Agent, any Lender or the Issuing Lender by
means of electronic communications pursuant to Section 9.2, including through
the Platform.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Assets” shall mean, as of any date of determination, the
Consolidated assets of the Credit Parties and their Subsidiaries at such date,
as determined in accordance with GAAP.

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four consecutive fiscal quarter period ending on such date, all
expenditures of the Credit Parties and their Subsidiaries on a Consolidated
basis for such period that in accordance with GAAP would be classified as
capital expenditures, including, without limitation, Capital Lease Obligations.
The term “Consolidated Capital Expenditures” shall not include (a) any Permitted
Acquisition or (b) capital expenditures in respect of the reinvestment of
proceeds from Recovery Events.

“Consolidated EBITDA” shall mean, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including,
without limitation, any federal, state, local and foreign income and similar
taxes) of the Credit Parties and their Subsidiaries for such period,
(iii) depreciation and amortization expense of the Credit Parties and their
Subsidiaries for such period, (iv) non-cash expenses of the Borrower and its
Subsidiaries related to the equity compensation of any current or former
employee or director of the Borrower or any Subsidiary or pursuant to any equity
compensation plan of the Borrower and (v) other non-recurring non-cash charges
(excluding reserves for future cash charges) of the Credit Parties and their
Subsidiaries for such period and (vi) actual fees and expenses incurred in
connection with the transactions relating to this Agreement during the period
ending on the 30th day following the Closing Date minus (c) federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period minus (d) all non-cash items increasing Consolidated Net Income for
such period minus (e) non-cash charges previously added back to Consolidated Net
Income in determining Consolidated EBITDA to the extent such non-cash charges
have become cash charges during such period.

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Credit Parties and their Subsidiaries on a Consolidated basis.

“Consolidated Interest Expense” shall mean, as of any date of determination for
the four consecutive fiscal quarter period ending on such date, all interest
expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases and synthetic leases, tax retention
operating leases, off-balance sheet loans and similar off-balance sheet
financing products) for such period of the Credit Parties and their Subsidiaries
on a Consolidated basis.

 

9



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Credit Parties and their Subsidiaries on a
Consolidated basis, the ratio of (a) Consolidated Funded Debt of the Credit
Parties and their Subsidiaries on such date to (b) Consolidated EBITDA.

“Consolidated Net Income” shall mean, as of any date of determination for the
four consecutive fiscal quarter period ending on such date, for the Credit
Parties and their Subsidiaries on a Consolidated basis, the net income of the
Credit Parties and their Subsidiaries (excluding extraordinary gains, including
the write-up of assets, but including extraordinary losses) for that period,
minus the income of any Subsidiary of the Borrower (including income of a
Subsidiary of such Subsidiary attributed thereto) to the extent the payment of
such income in the form of a Restricted Payment or repayment of Indebtedness to
the Borrower or to another Subsidiary not so restricted is not permitted on
account of any provision of any organization document, Contractual Obligation or
law applicable to such Subsidiary.

“Contractual Obligation” shall mean, as to any Person, any obligations or
liabilities of such Person arising under any provision of any security issued by
such Person or of any contract, agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit and the LOC Documents and all other agreements,
documents, certificates and instruments delivered to the Administrative Agent or
any Lender by any Credit Party in connection therewith (other than any
agreement, document, certificate or instrument related to a Bank Product).

“Credit Party” shall mean any of the Borrower or the Guarantors.

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the sharing thereof and/or payments from
proceeds thereof, all Bank Product Debt.

 

10



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Default Rate” shall mean (a) when used with respect to the Loans, an interest
rate equal to (i) for Alternate Base Rate Loans (A) the Alternate Base Rate plus
(B) the Applicable Margin, if any, applicable to Alternate Base Rate Loans plus
(C) 2% per annum and (ii) for LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the
Applicable Margin applicable to LIBOR Rate Loans plus (C) 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin plus 2% per annum and (c) when used with respect to any other fee,
overdue interest or any other Obligations or amount due hereunder, an interest
rate equal to (A) the Alternate Base Rate plus (B) the Applicable Margin, if
any, applicable to Alternate Base Rate Loans plus (C) 2% per annum.

“Defaulting Lender” shall mean, subject to Section 2.21(b) any Lender that,
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Lender or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or

 

11



--------------------------------------------------------------------------------

liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swingline Lender and each Lender.

“Disposition” shall have the meaning set forth in Section 6.4.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender and (iii) unless an Event of Default
has occurred and is continuing and so long as the Primary Syndication of the
Loans has been completed as determined by Wells Fargo, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Credit Party or any of the Credit Party’s Affiliates or Subsidiaries, (B) any
Person holding Subordinated Debt of the Credit Parties or (C) any Defaulting
Lender.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or may at
any time be in effect during the term of this Agreement.

 

12



--------------------------------------------------------------------------------

“Equity Holder” shall mean any Person that owns the Equity Interests in any
Practice that is a party to any Management Agreement.

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (the “Board”) (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
basic, supplemental or emergency reserves) in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in New York City.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(c) hereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or with which it has a
present or former connection other than a connection resulting at least in part

 

13



--------------------------------------------------------------------------------

from this Agreement, any other Credit Document, or any actions related thereto,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Lender other than a Foreign Lender, backup withholding tax
imposed under Section 3406 of the Code and (d) in the case of a Foreign Lender,
(i) any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.16, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16 and (ii) any withholding tax to
the extent imposed as a result of a failure by such Foreign Lender to satisfy
the conditions for avoiding withholding under FATCA.

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated September 27, 2011, addressed
to the Borrower from Wells Fargo and WFS, as amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Credit Parties and their Subsidiaries on a
Consolidated basis, the ratio of (a) Consolidated EBITDA minus Consolidated
Capital Expenditures during the four consecutive fiscal quarter period ending on
such date to the extent permitted hereunder and not financed with Funded Debt
minus all cash income taxes paid during the four consecutive fiscal quarter
period ending on such date to (b) the sum of (i) Consolidated Interest Expense
paid or payable in cash during the four consecutive fiscal quarter period ending
on such date, (ii) Scheduled Funded Debt Payments during the four consecutive
fiscal quarter period ending on such date (including the principal component of
payments due on Capital Leases) and (iii) to the extent not otherwise deducted
from Consolidated EBITDA, payments made in respect of earnout obligations by any
Credit Party during the four consecutive fiscal quarter period ending on such
date (to the extent not included in Scheduled Funded Debt Payments).

 

14



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses
(e) and (i) of such definition).

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.

“Government Acts” shall have the meaning set forth in Section 2.17.

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

“Government Reimbursement Program” shall mean (to the extent that any Credit
Party participates in one or more of the following): (a) Medicare, the Federal
Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq., the TRICARE
program established by the Department of Defense under 10 U.S.C. §§ 1071 et seq.
or the Civilian Health and Medical Program of the Uniformed Services under
10 U.S.C. §§ 1079 and 1086, (b) Medicaid or (c) any agent, administrator,
intermediary or carrier for any of the foregoing.

 

15



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” shall mean the Domestic Subsidiaries of the Borrower as are, or may
from time to time become parties to this Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Healthcare Laws” shall mean, collectively, any and all federal, state or local
laws, rules, regulations and to the extent publicly available to providers,
administrative manuals, orders, guidelines and requirements issued under or in
connection with Medicare, Medicaid or any Government Reimbursement Program, or
any law governing the licensure of or regulating healthcare providers,
professionals, facilities or payors or otherwise governing or regulating the
provision of, or payment for, medical services, including, without limitation,
the delivery of home healthcare services by the Credit Parties and any other
medical, nursing or other patient-related services now or hereafter provided by
the Credit Parties. Healthcare Laws include, but are not limited to, HIPAA 31
U.S.C. Section 3729, et seq. (the “Federal False Claims Act”); 42 U.S.C.
Section 1320a-7(b) (the “Federal Anti-Kickback Statute”); and 42 U.S.C. 1395nn
(the “Physician Self Referral Statute” or “Stark Law”).

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or

 

16



--------------------------------------------------------------------------------

raw materials values, including, without limitation, any interest rate swap, cap
or collar agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate hedging agreements.

“HIPAA” shall mean the (a) Health Insurance Portability and Accountability Act
of 1996; (b) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and
(c) any state and local laws regulating the privacy and/or security of
individually identifiable information, including state laws providing for
notification of breach of privacy or security of individually identifiable
information, in each case with respect to the laws described in clauses (a),
(b) and (c) of this definition, as the same may be amended, modified or
supplemented from time to time, any successor statutes thereto, any and all
rules or regulations promulgated from time to time thereunder.

“Holder Purchase Grant” shall have the meaning set forth in Section 9.23(a).

“Incremental Revolving Facility” shall have the meaning set forth in
Section 2.2.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the principal portion of all Capital Lease Obligations plus any accrued
interest thereon, (i) the Swap Termination Value of all Hedging Agreements of
such Person, (j) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (k) all
preferred Equity Interest issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
plus any accrued interest thereon and (m) all obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Indebtedness is recourse to such Person.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any LIBOR Rate
Loan having an Interest Period longer than three months, (i) each three
(3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.7(b), the date
on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, subject to availability to all applicable
Lenders, as selected by the Borrower in the Notice of Borrowing or Notice of
Conversion given with respect thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all applicable
Lenders, as selected by the Borrower by irrevocable notice to the Administrative
Agent not less than three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that the foregoing
provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

18



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(iv) no Interest Period in respect of any Loan shall extend beyond the Maturity
Date; and

(v) no more than ten (10) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Equity Interest, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any
Person, (b) any deposit with, or advance, loan or other extension of credit to,
any Person (other than deposits made in the ordinary course of business) or
(c) any other capital contribution to or investment in any Person, including,
without limitation, any Guaranty Obligation (including any support for a letter
of credit issued on behalf of such Person) incurred for the benefit of such
Person.

“Issuing Lender” shall mean, with respect to all Letters of Credit, Wells Fargo,
together with any successor.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

“Joint Commission” shall mean the Joint Commission (formerly known as the Joint
Commission on Accreditation of Healthcare Organizations).

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment and its Commitment Percentage.

“Lender Consent” shall mean any lender consent delivered by a Lender on the
Closing Date in the form of Exhibit 4.1(a).

“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time and (b) any Existing Letter of Credit, in each case as such letter
of credit may be amended, modified, extended, renewed or replaced from time to
time.

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Rate” shall mean, for any Interest Period, a rate per annum (rounded
upwards, if necessary, to the next higher 1/100th of 1%) determined by the
Administrative Agent pursuant to the following formula:

 

  LIBOR Rate =     

LIBOR

          1.0 minus the Eurodollar Reserve Percentage

 

20



--------------------------------------------------------------------------------

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation,
(a) any conditional sale or other title retention agreement and any Capital
Lease having substantially the same economic effect as any of the foregoing and
(b) the filing of, or the agreement to give, any UCC financing statement).

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s Commitment Percentage of the LOC Committed Amount.

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

“Management Agreement” shall mean (a) each Amended and Restated Exclusive
Management and Administrative Services Agreement by and between the applicable
Manager and the applicable Practice and (b) each other similar agreement
pursuant to which a Manager agrees to provide certain administrative services to
a Practice.

“Manager” shall mean, with respect to any particular Management Agreement, the
Borrower or its applicable Subsidiary that is a party to such Management
Agreement as the administrative manager of the relevant medical practice or
practices.

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

21



--------------------------------------------------------------------------------

“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of the Credit
Parties and their Subsidiaries taken as a whole, (b) the ability of the Credit
Parties and their Subsidiaries taken as a whole to perform their obligations,
when such obligations are required to be performed, under this Agreement, any of
the Notes or any other Credit Document or (c) the validity or enforceability of
this Agreement, any of the Notes, any Joinder Agreement, any of the Letters of
Credit or LOC Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder. The inclusion of any dollar amount
threshold in any representation, warranty, covenant, notice provision, Default
or Event of Default or any other provision of this Agreement shall not be deemed
to constitute a mutual agreement as to a standard that is determinative of
whether a Material Adverse Effect exists or may exist.

“Material Contract” shall mean (a) any Management Agreement and any Restrictive
Agreement and (b) any other contract, agreement, permit or license, written or
oral, of the Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower that, together with its Subsidiaries, (a) generated more than 5% of the
net revenues (whether denominated in the financial statements of the Credit
Parties as net patient service revenues or similar nomenclature) of the Credit
Parties on a Consolidated basis for the four (4) fiscal quarter period most
recently ended or (b) owns more than 5% of the Consolidated Assets as of the
last day of the most recently ended fiscal quarter of the Borrower; provided,
however, that if at any time there are Domestic Subsidiaries which are not
classified as “Material Domestic Subsidiaries” but which collectively
(i) generated more than 20% of the net revenues (whether denominated in the
financial statements of the Credit Parties as net patient service revenues or
similar nomenclature) of the Credit Parties on a Consolidated basis for the four
(4) fiscal quarters most recently ended or (ii) own more than 20% of the
Consolidated Assets as of the last day of the most recently ended fiscal quarter
of the Borrower, then the Borrower shall promptly, and in any event within
thirty (30) days after the financial statements for such fiscal quarter become
available, designate one or more of such Domestic Subsidiaries as Material
Domestic Subsidiaries and cause any such Domestic Subsidiaries to comply with
the provisions of Section 5.10 such that, after such Domestic Subsidiaries
become Guarantors hereunder, the Domestic Subsidiaries that are not Guarantors
shall (iii) generate less than 20% of the net revenues (whether denominated in
the financial statements of the Credit Parties as net patient service revenues
or similar nomenclature) of the Credit Parties and (iv) own less than 20% of the
Consolidated Assets. For purposes of determining whether or not any newly formed
or acquired Subsidiary is a “Material Domestic Subsidiary”, the foregoing
calculations shall be performed at the time

 

22



--------------------------------------------------------------------------------

of such acquisition or formation (including any asset contributions made to such
Subsidiary concurrently with such acquisition or formation) giving effect to
such acquisition or formation (including any asset contributions made to such
Subsidiary concurrently with such acquisition or formation) on a Pro Forma Basis
as of the last day of the most recently ended fiscal quarter of the Borrower. It
is understood and agreed that in no event shall PMG be considered a Material
Domestic Subsidiary.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

“Maturity Date” shall mean the date that is five (5) years following the Closing
Date; provided, however, if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Non-Consenting Lender” shall mean any Lender (other than Wells Fargo) that does
not approve any consent, waiver or amendment that requires the approval of all
affected Lenders in accordance with the terms of Section 9.1.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively or individually, as appropriate.

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).

 

23



--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” shall mean, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease, or which is classified as an operating
lease under the definition of “Capital Lease”.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.6.

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.

“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.

 

24



--------------------------------------------------------------------------------

“Patriot Act” shall mean Title III of The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in
Section 7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States, (b) a Person
that is incorporated, formed or organized in the United States by a merger,
amalgamation or consolidation or any other combination with such Person or
(c) any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3, in each case so long as:

(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(ii) the Credit Parties shall have furnished to the Administrative Agent within
fifteen (15) Business Days after the consummation of such acquisition
(A) Consolidated pro forma financial statements of the Borrower (giving pro
forma effect to all acquisitions made during the previous four fiscal quarter
period as if they had occurred on the first day of such period) as of the most
recent date that financial statements have been furnished pursuant to
Section 5.1(a) or (b) demonstrating that, after giving effect to the acquisition
on a Pro Forma Basis, the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9 and (B) a certificate substantially
in the form of Exhibit 1.1(f) executed by a Responsible Officer of the Borrower
certifying that such Permitted Acquisition complies with the requirements of
this Agreement;

(iii) the Target, if a Person, shall have executed a Joinder Agreement to the
extent required by the terms of Section 5.10 within the applicable time period
specified in Section 5.10;

 

25



--------------------------------------------------------------------------------

(iv) the Target shall have Target EBITDA for the four fiscal quarter period
prior to the acquisition date equal to an amount greater than $0; and

(v) the Target does not oppose such acquisition (other than in the case of an
acquisition pursuant to a Holder Purchase Grant).

“Permitted Investments” shall mean:

(a) cash and Cash Equivalents;

(b) Investments existing as of the Closing Date as set forth on Schedule 1.1(a),
and any renewals, refinancings or extensions thereof in a principal amount not
in excess of that outstanding as of the date of such renewal, refinancing or
extension;

(c) receivables owing to the Credit Parties or any of their Subsidiaries or any
receivables and advances to suppliers, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;

(d) Investments in and loans to any Credit Party;

(e) Investments in and loans to Subsidiaries of Credit Parties (other than
Credit Parties) in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

(f) loans and advances to employees in an aggregate amount not to exceed
$5,000,000 at any time outstanding; provided that such loans and advances shall
comply with all applicable Requirements of Law (including Sarbanes-Oxley);

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(h) Investments, acquisitions or transactions permitted under Section 6.4(b) and
Guaranty Obligations permitted under Section 6.1;

(i) Permitted Acquisitions;

(j) Hedging Agreements to the extent permitted hereunder;

(k) Investments by PMG in the ordinary course of business in accordance with
applicable law and past practices;

 

26



--------------------------------------------------------------------------------

(l) Investments in PMG (in addition to Investments in PMG outstanding on the
Closing Date and set forth on Schedule 1.1(a)) not to exceed $125,000,000 in the
aggregate at any time outstanding; and

(m) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof; provided that such loans, advances and/or
Investments made after the Closing Date pursuant to this clause shall not exceed
an aggregate amount of $35,000,000 at any one time outstanding.

“Permitted Liens” shall mean:

(a) Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents in favor of the Administrative Agent on
behalf of the Lenders;

(b) Liens in favor of a Bank Product Provider in connection with a Bank Product;
provided that such Liens shall secure the Credit Party Obligations on a ratable
and pari passu basis;

(c) Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided, that (i) any such Lien attaches to such property concurrently with or
within thirty (30) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;

(d) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace (not to exceed sixty (60) days), if any,
related thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP;

(e) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than one
hundred twenty (120) days or which are being contested in good faith by
appropriate proceedings;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation (other than any Lien imposed by
ERISA) and deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in accordance with historical practice and in the
ordinary course of business;

 

27



--------------------------------------------------------------------------------

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens existing on the Closing Date and set forth on Schedule 1.1(b);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and subsequent improvements thereon, (ii) the principal amount of the
Indebtedness secured by such Lien shall not be extended, renewed, refunded or
refinanced except as permitted by Section 6.1(b) and (iii) the direct or any
contingent obligor with respect thereto is not changed;

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in this definition
(other than Liens set forth on Schedule 1.1(b)); provided that such extension,
renewal or replacement Lien shall be limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (plus subsequent
improvements on such property);

(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to (i) landlord’s Liens
arising under leases of real property in the ordinary course of business and
(ii) banker’s Liens, rights of set-off or similar rights and remedies covering
deposit or securities accounts (including funds or other assets credited
thereto) or other funds maintained with a depository institution or securities
intermediary;

(l) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(m) restrictions on transfers of securities imposed by applicable Securities
Laws or laws governing the practice of medicine;

(n) Liens arising out of judgments or awards not resulting in an Event of
Default; provided that the applicable Credit Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;

(o) Liens on the property of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder securing
Indebtedness in an aggregate principal amount not to exceed $3,000,000

 

28



--------------------------------------------------------------------------------

for all such Persons; provided, however, that any such Lien may not extend to
any other property of any Credit Party or any other Subsidiary that is not a
Subsidiary of such Person; provided, further, that any such Lien was not created
in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of a Credit
Party;

(p) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Credit Party or any Subsidiary thereof
in the ordinary course of its business and covering only the assets so leased,
licensed or subleased;

(q) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(r) Liens arising under Restrictive Agreements; and

(s) additional Liens so long as the principal amount of Indebtedness and other
obligations secured thereby does not exceed $1,000,000 in the aggregate.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” shall have the meaning set forth in Section 9.2(d)(i).

“PMG” means PMG Indemnity Ltd., a corporation organized under the laws of Grand
Cayman, British West Indies, and a Subsidiary of the Borrower.

“Practice” shall mean that Person party to any Management Agreement that is not
the Manager under such Management Agreement and that engages in the practice of
providing medical services or of owning the Equity Interests of other Persons
engaged in the practice of medical services.

“Primary Syndication” shall mean any assignments by the Administrative Agent in
order to effectuate the initial post-closing syndication made on or prior to the
earlier of (a) the date that is ninety (90) days after the Closing Date and
(b) the completion of all assignments relating to the completion of a successful
syndication.

 

29



--------------------------------------------------------------------------------

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Private Payor” means any insurance company, health maintenance organization,
preferred provider organization or similar entity that is obligated to make
payments for goods or services provided to a patient, but shall not include a
Government Reimbursement Program.

“Private Payor Arrangement” means a written agreement or arrangement with a
Private Payor pursuant to which the Private Payor pays all or a portion of the
charges of any Credit Party for providing goods and services to a patient.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period ending as of the Borrower’s most recent fiscal quarter end
preceding the date of such transaction.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

“Recovery Event” shall mean the receipt by any Credit Party or its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.

“Register” shall have the meaning set forth in Section 9.6(c).

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

30



--------------------------------------------------------------------------------

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

“Requirement of Law” shall mean, as to any Person, (a) all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes, executive orders, and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority (in each case whether or not having
the force of law) and (b) all Healthcare Laws; in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer or authorized signatory thereof and as to whom the Administrative Agent
has received an incumbency certificate that has not been terminated or revoked
indicating such officer or authorized signatory is a duly authorized officer
thereof.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interest of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interest of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interest of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earnout obligation, (e) any payment or prepayment of principal of, premium, if
any, or interest on, redemption, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt of any Credit Party or
any of its Subsidiaries, (f) the payment by any Credit Party or any of its
Subsidiaries of any management, advisory or consulting fee to any Person (other
than such fees incurred in the ordinary course of business) or (g) the payment
of any extraordinary salary, bonus or other form of compensation for services to
any Person who is directly or indirectly a significant partner, shareholder,
owner or executive officer of any such Person, to the extent such extraordinary
salary, bonus or other form of compensation is not or would not be an expense
reflected on such Person’s financial statements in accordance with GAAP.

“Restrictive Agreement” shall have the meaning set forth in Section 9.23(a).

 

31



--------------------------------------------------------------------------------

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Commitment Percentage of the Revolving Committed Amount.

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

“Revolving Loan” shall have the meaning set forth in Section 2.1.

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower provided pursuant to Section 2.1(e) in favor of any of the Revolving
Lenders evidencing the Revolving Loan provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, extended, restated, replaced, or
supplemented from time to time.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sale and Leaseback Transaction” shall mean any arrangement pursuant to which
any Credit Party or Subsidiary, directly or indirectly, becomes liable as
lessee, guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease, of any property or assets (a) which a Credit
Party or Subsidiary has sold or transferred (or is to sell or transfer) to a
Person which is not a Credit Party or Subsidiary or (b) which such Credit Party
or Subsidiary intends to use for substantially the same purpose as any other
property or assets which have been sold or transferred (or is to be sold or
transferred) by a Credit Party or Subsidiary to another Person which is not a
Credit Party or Subsidiary in connection with such lease.

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the four consecutive fiscal quarter period ending on such date, the sum of all
regularly scheduled payments of principal on Funded Debt of the Credit Parties
and their

 

32



--------------------------------------------------------------------------------

Subsidiaries for the applicable period ending on the date of determination
(including the principal component of payments due on Capital Leases during the
applicable period ending on the date of determination).

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person;
provided, that notwithstanding the foregoing, each Practice and each of its
Subsidiaries shall constitute a Subsidiary of the Borrower for the purposes of
the Credit Documents. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

33



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

“Swingline Exposure” means, with respect to any Lender, an amount equal to the
Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

“Target EBITDA” shall mean, for the specified four quarter period, with respect
to any Target proposed to be acquired, an amount equal to the net income of such
Target for such four quarter period plus (a) the following to the extent
deducted in calculating such net income: (i) the sum of (y) all interest,
premium payments, debt discount, fees, charges and related expenses of such
Target in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (z) the portion of rent
expense of such Target with respect to such period under capital leases that is
treated as interest in accordance with GAAP, (ii) the provision for Federal,
state, local and foreign income taxes payable by such Target for such period,
(iii) depreciation and amortization expense and (iv) other non-recurring
expenses of such Target reducing such net income which do not represent a cash
item in such period or any future period and minus (b) the following to the
extent included in calculating such net income: (i) Federal, state, local and
foreign income tax credits of such Target for such period and (ii) all non-cash
items increasing net income for such period; provided, that the foregoing will
be adjusted for contractually obligated reductions in compensation expense to
the extent the Borrower will be able to recognize such adjustment on its
Consolidated financial statements after consummation of such acquisition and any
other reasonable pro forma adjustments proposed by Borrower and reasonably
acceptable to the Required

 

34



--------------------------------------------------------------------------------

Lenders. For purposes of this definition of “Target EBITDA”, reductions in
compensation expense and other pro forma adjustments proposed by the Borrower
and reflected in financial statements provided by the Credit Parties pursuant to
this Credit Agreement shall be deemed accepted by the Required Lenders, unless
the Required Lenders object to such items in writing within thirty (30) days of
the submission of such financial statements.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“United States” shall mean the United States of America and the states,
territories and possessions thereof, including, without limitation, Puerto Rico.

“Unused Commitment Fee” shall have the meaning set forth in Section 2.5(a).

 

35



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, Equity Interest issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof of this Agreement, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (g) all terms defined in this Agreement shall have the defined meanings when
used in any other Credit Document or any certificate or other document made or
delivered pursuant hereto. The phrase, “to the actual knowledge”, “to the best
knowledge”, “to the knowledge” or similar uses of “knowledge” of a Responsible
Officer of the Borrower or other specified Credit Party with respect to any
statement made herein means that no information that would give such Responsible
Officer current actual knowledge of the inaccuracy of such statement has come to
the attention of such Responsible Officer, nor, except as otherwise expressly
indicated, that such Responsible Officer has undertaken any independent
investigation to determine the accuracy of such statement other than due inquiry
of other

 

36



--------------------------------------------------------------------------------

executive employees of such Credit Party who have management responsibilities
with respect to the subject matter of such statement in the ordinary course of
such employees’ duties.

Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrower delivered to the Lenders. If
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

Section 1.4 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.5 Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

 

37



--------------------------------------------------------------------------------

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally, but not jointly, shall make
revolving credit loans in Dollars (“Revolving Loans”) to the Borrower from time
to time in an aggregate principal amount not at any time exceeding the total of
Revolving Commitments of all the Lenders, which amount on the Closing Date shall
equal FIVE HUNDRED MILLION DOLLARS ($500,000,000) (as increased from time to
time as provided in Section 2.2 and as such aggregate maximum amount may be
reduced from time to time as provided in Section 2.6, the “Revolving Committed
Amount”) for the purposes hereinafter set forth; provided, however, that
(i) with regard to each Revolving Lender individually, the sum of such Revolving
Lender’s Commitment Percentage of the aggregate principal amount of outstanding
Revolving Loans plus such Revolving Lender’s Commitment Percentage of
outstanding Swingline Loans plus such Revolving Lender’s Commitment Percentage
of outstanding LOC Obligations shall not exceed such Revolving Lender’s
Revolving Commitment and (ii) with regard to the Revolving Lenders collectively,
the sum of the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding Swingline Loans plus the aggregate
principal amount of outstanding LOC Obligations shall not exceed the Revolving
Committed Amount then in effect. Revolving Loans may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, the Revolving Loans made on the Closing Date or any
of the three (3) Business Days following the Closing Date, may only consist of
Alternate Base Rate Loans unless the Borrower delivers a funding indemnity
letter, substantially in the form of Exhibit 2.1(a), reasonably acceptable to
the Administrative Agent on or before the Closing Date, in which case LIBOR Rate
Loans are available to the Borrower. LIBOR Rate Loans shall be made by each
Revolving Lender at its LIBOR Lending Office and Alternate Base Rate Loans at
its Domestic Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by delivering a written Notice of Borrowing (or telephone notice promptly
confirmed in writing by delivery of a written Notice of Borrowing, which
delivery may be by fax) to the Administrative Agent not later than 11:00 A.M. on
the Business Day of the requested borrowing in the case of Alternate Base Rate
Loans, and on the third Business Day prior to the date of the requested
borrowing in the

 

38



--------------------------------------------------------------------------------

case of LIBOR Rate Loans. Each such Notice of Borrowing shall be irrevocable and
shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed and (D) whether the borrowing shall be comprised of
Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor. If the Borrower
shall fail to specify in any such Notice of Borrowing (1) an applicable Interest
Period in the case of a LIBOR Rate Loan, then such notice shall be deemed to be
a request for an Interest Period of one month, or (2) the Type of Revolving Loan
requested, then such notice shall be deemed to be a request for an Alternate
Base Rate Loan hereunder. The Administrative Agent shall give notice to each
Revolving Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Revolving Lender’s share thereof.

(ii) Minimum Amounts. Each Revolving Loan that is made as an Alternate Base Rate
Loan shall be in a minimum aggregate amount of $1,000,000 and in integral
multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

(iii) Advances. Each Revolving Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, by 1:00 P.M. on the date specified in the applicable Notice of
Borrowing, in Dollars and in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office (or such other account that the Borrower may designate in writing to
the Administrative Agent) with the aggregate of the amounts made available to
the Administrative Agent by the Revolving Lenders and in like funds as received
by the Administrative Agent.

(c) Repayment. Subject to the terms of this Agreement, Revolving Loans may be
borrowed, repaid and reborrowed during the Commitment Period. The principal
amount of all Revolving Loans shall be due and payable in full on the Maturity
Date, unless accelerated sooner pursuant to Section 7.2. The Borrower shall have
the right to repay Revolving Loans in whole or in part from time to time in
accordance with Section 2.7.

 

39



--------------------------------------------------------------------------------

(d) Interest. Subject to the provisions of Section 2.8, Revolving Loans shall
bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as any Revolving Loans shall
be composed of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Margin; and

(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be composed
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Notes; Covenant to Pay. The Borrower’s obligation to pay each
Revolving Lender shall be evidenced by this Agreement and, upon such Revolving
Lender’s request, by a duly executed promissory note of the Borrower to such
Revolving Lender in substantially the form of Exhibit 2.1(e). The Borrower
covenants and agrees to pay the Revolving Loans in accordance with the terms of
this Agreement.

Section 2.2 Incremental Revolving Facility.

Subject to the terms and conditions set forth herein and so long as no Default
or Event of Default has occurred and is continuing, the Borrower shall have the
right, at any time and from time to time prior to the Maturity Date, to incur
additional Indebtedness under this Credit Agreement in the form of an increase
to the Revolving Committed Amount (each an “Incremental Revolving Facility” and
collectively the “Incremental Revolving Facilities”). The following terms and
conditions shall apply to each Incremental Revolving Facility: (i) the loans
made under each Incremental Revolving Facility (each an “Additional Revolving
Loan”) shall constitute Credit Party Obligations and will be guaranteed with the
other Credit Party Obligations on a pari passu basis, (ii) each Incremental
Revolving Facility shall have the same terms (including interest rate and
maturity date) as the existing Revolving Loans, (iii) each Incremental Revolving
Facility shall be entitled to the same voting rights as the existing Revolving
Loans, voting as one class, and shall be entitled to receive a pro rata share of
proceeds of prepayments on the same basis as the existing Revolving Loans,
(iv) each Incremental Revolving Facility shall be obtained from existing Lenders
or from other banks, financial institutions or investment funds, in each case in
accordance with the terms set forth below, (v) the proceeds of the Additional
Revolving Loans will be used for the purposes set forth in Section 3.11,
(vi) the Borrower shall execute a Revolving Note in favor of any new Lender or
any existing Lender requesting a Revolving Note whose Revolving Commitment is
increased, (vii) on the effective date of each such increase, the conditions

 

40



--------------------------------------------------------------------------------

to Extensions of Credit in Section 4.2 shall have been satisfied, (viii) each
such Incremental Revolving Facility shall be in a minimum amount of $5,000,000
(and $1,000,000 increments in excess thereof), (ix) the aggregate amount of all
Incremental Revolving Facilities shall not exceed $70,000,000 at any time and
(x) the Administrative Agent shall have received from the Borrower
(A) resolutions, legal opinions and other corporate authority documents with
respect to each Incremental Revolving Facility reasonably requested by the
Administrative Agent, substantially the same in form and substance as those
delivered on the Closing Date pursuant to Section 4.1 and (B) updated financial
projections and an officer’s certificate, in each case in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, after
giving effect to such Incremental Revolving Facility and any borrowings
thereunder on a Pro Forma Basis, the Credit Parties will be in compliance with
the financial covenants set forth in Section 5.9 and no Default or Event of
Default shall exist. Participation in each Incremental Revolving Facility shall
be offered by the Administrative Agent first to each of the existing Lenders,
and each such Lender shall have ten (10) Business Days to respond to the
Administrative Agent to such offer, but each such Lender shall have no
obligation to provide all or any portion of the Incremental Revolving Facility.
If the amount of any Incremental Revolving Facility shall exceed the commitments
which the existing Lenders are willing to provide with respect to such
Incremental Revolving Facility, then the Borrower may invite other banks,
financial institutions and investment funds reasonably acceptable to the
Administrative Agent to join this Credit Agreement as Lenders hereunder for the
portion of such Incremental Revolving Facility not taken by existing Lenders,
provided that such other banks, financial institutions and investment funds
shall enter into such joinder agreements to give effect thereto as the
Administrative Agent may reasonably request. The Administrative Agent is
authorized to enter into, on behalf of the Lenders, any amendment to this Credit
Agreement or any other Credit Document as may be necessary to solely incorporate
the terms of each Incremental Revolving Facility therein.

In connection with the closing of any Incremental Revolving Facility, the
outstanding Revolving Loans and Participation Interests shall be reallocated by
causing such fundings and repayments (which shall not be subject to any
processing and/or recordation fees) among the Revolving Lenders (which the
Borrowers shall be responsible for any costs arising under Section 2.15
resulting from such reallocation and repayments) of Revolving Loans as necessary
such that, after giving effect to such Incremental Revolving Facility, each
Revolving Lender will hold Revolving Loans and Participation Interests based on
its Commitment Percentage (after giving effect to such Incremental Revolving
Facility).

Section 2.3 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, standby Letters of Credit
for the account of the Borrower from time to time upon request in a

 

41



--------------------------------------------------------------------------------

form acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FIFTY MILLION DOLLARS
($50,000,000) (the “LOC Committed Amount”), (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Swingline Loans plus outstanding LOC Obligations shall not
at any time exceed the Revolving Committed Amount then in effect, (iii) all
Letters of Credit shall be denominated in Dollars and (iv) Letters of Credit
shall be issued for any lawful corporate purposes and may be issued as standby
letters of credit, including in connection with workers’ compensation and other
insurance programs and commercial letters of credit. Except as otherwise
expressly agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is thirty (30) days prior to
the Maturity Date. Each Letter of Credit shall comply with the related LOC
Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Each Letter of Credit issued hereunder shall be in a minimum
original face amount of $100,000 or such lesser amount as approved by the
Issuing Lender. The Borrower’s Reimbursement Obligations in respect of each
Existing Letter of Credit, and each Revolving Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Credit
Agreement. Wells Fargo shall be the Issuing Lender on all Letters of Credit
issued after the Closing Date. The Existing Letters of Credit shall, as of the
Closing Date, be deemed to have been issued as Letters of Credit hereunder and
subject to and governed by the terms of this Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least five (5) Business Days prior to the
requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

 

42



--------------------------------------------------------------------------------

(c) Participations. Each Revolving Lender, (i) on the Closing Date with respect
to each Existing Letter of Credit and (ii) upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder,
in each case in an amount equal to its Commitment Percentage of the obligations
under such Letter of Credit and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit; provided that
any Person that becomes a Revolving Lender after the Closing Date shall be
deemed to have purchased a Participation Interest in all outstanding Letters of
Credit on the date it becomes a Lender hereunder and any Letter of Credit issued
on or after such date, in each case in accordance with the foregoing terms.
Without limiting the scope and nature of each Revolving Lender’s participation
in any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any LOC Document, each such Revolving
Lender shall pay to the Issuing Lender its Commitment Percentage of such
unreimbursed drawing in same day funds pursuant to and in accordance with the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit if notified prior to 3:00 P.M. on a Business Day or, if after
3:00 P.M., on the following Business Day (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
bear interest at a per annum rate equal to the Default Rate. Unless the Borrower
shall immediately notify the Issuing Lender and the Administrative Agent of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Mandatory LOC Borrowing (as defined in Section 2.03(e)) in
the amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations. The Borrower’s
Reimbursement Obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including, without limitation, any defense based on
any failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter

 

43



--------------------------------------------------------------------------------

of Credit. The Issuing Lender will promptly notify the other Revolving Lenders
of the amount of any unreimbursed drawing and each Revolving Lender shall
promptly pay to the Administrative Agent for the account of the Issuing Lender,
in Dollars and in immediately available funds, the amount of such Revolving
Lender’s Commitment Percentage of such unreimbursed drawing. Such payment shall
be made on the Business Day such notice is received by such Revolving Lender
from the Issuing Lender if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the Business Day such notice is received. If such Revolving
Lender does not pay such amount to the Issuing Lender in full upon such request,
such Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Revolving Lender pays such amount to
the Issuing Lender in full at a rate per annum equal to, if paid within two
(2) Business Days of the date of drawing, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Revolving Lender’s
obligation to make such payment to the Issuing Lender, and the right of the
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Obligations hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective LOC Obligations. Each Revolving Lender
hereby irrevocably agrees to make such Revolving Loans on the day such notice is
received by the Revolving Lenders from the Administrative Agent if such notice
is received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 P.M. on the Business Day next succeeding the day such notice is
received, in each case notwithstanding (i) the amount of Mandatory LOC Borrowing
may not comply with the minimum amount for borrowings of Revolving Loans
otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory LOC Borrowing, or (vi) any

 

44



--------------------------------------------------------------------------------

reduction in the Revolving Committed Amount after any such Letter of Credit may
have been drawn upon. In the event that any Mandatory LOC Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the occurrence of a Bankruptcy Event), then each such
Revolving Lender hereby agrees that it shall forthwith fund its Participation
Interests in the outstanding LOC Obligations on the Business Day such notice to
fund is received by such Revolving Lender from the Administrative Agent if such
notice is received at or before 2:00 P.M., otherwise such payment shall be made
at or before 12:00 Noon on the Business Day next succeeding the Business Day
such notice is received; provided, further, that in the event any Revolving
Lender shall fail to fund its Participation Interest as required herein, then
the amount of such Revolving Lender’s unfunded Participation Interest therein
shall automatically bear interest payable by such Revolving Lender to the
Administrative Agent for the account of the Issuing Lender upon demand, at the
rate equal to, if paid within two (2) Business Days of such date, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender and
the Borrower, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of The Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

(h) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.

(i) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including, without limitation,
Section 2.3(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of a Subsidiary
of the Borrower; provided that, notwithstanding such statement, the Borrower
shall be the actual account party for all purposes of this Agreement for such
Letter of Credit and such statement shall not affect the Borrower’s
Reimbursement Obligations hereunder with respect to such Letter of Credit.

 

45



--------------------------------------------------------------------------------

(j) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Issuing Lender may require the Borrower to Cash Collateralize the LOC
Obligations pursuant to Section 2.20.

Section 2.4 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, shall make
certain revolving credit loans to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) for the purposes hereinafter set forth;
provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TWENTY-FIVE MILLION DOLLARS
($25,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding Swingline Loans plus the aggregate principal
amount of outstanding LOC Obligations shall not exceed the Revolving Committed
Amount then in effect. Swingline Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Borrower not later than 2:00 P.M. on any Business Day requesting that a
Swingline Loan be made, the Swingline Lender shall make Swingline Loans
available to the Borrower on the same Business Day such request is received by
the Administrative Agent. Swingline Loan borrowings hereunder shall be made in
minimum amounts of $100,000 (or the remaining available amount of the Swingline
Committed Amount if less) and in integral amounts of $100,000 in excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Maturity Date. The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan

 

46



--------------------------------------------------------------------------------

borrowing made on account of any such deemed request therefor as provided herein
being hereinafter referred to as “Mandatory Swingline Borrowing”). Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence on
the date such notice is received by the Revolving Lenders from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the date such notice is received notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in
Section 2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or
(6) any reduction in the Revolving Committed Amount or termination of the
Revolving Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith. In the event that any Mandatory Swingline Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such Participation Interest in the outstanding Swingline Loans as shall
be necessary to cause each such Revolving Lender to share in such Swingline
Loans ratably based upon its respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2);
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
Participation Interest is purchased, and (y) at the time any purchase of a
Participation Interest pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such Participation Interest purchased for
each day from and including the day upon which the Mandatory Swingline Borrowing
would otherwise have occurred to but excluding the date of payment for such
Participation Interest, at the rate equal to, if paid within two (2) Business
Days of the date of the Mandatory Swingline Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate. The
Borrower shall have the right to repay the Swingline Loan in whole or in part
from time to time subject to Section 2.15 but otherwise without premium or
penalty; provided, however; that each partial repayment of a Swingline Loan
shall be in a minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof (or the remaining outstanding principal amount).

 

47



--------------------------------------------------------------------------------

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Revolving Loans that are Alternate Base
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d) Swingline Note; Covenant to Pay. The Swingline Loans shall be evidenced by
this Agreement and, upon request of the Swingline Lender, by a duly executed
promissory note of the Borrower in favor of the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Exhibit 2.4(d). The Borrower covenants and agrees to pay the Swingline Loans in
accordance with the terms of this Agreement.

(e) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Swingline Lender may require the Borrower to Cash Collateralize the
outstanding Swingline Loans pursuant to Section 2.20.

Section 2.5 Fees.

(a) Unused Commitment Fee. Subject to Section 2.21, in consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the “Unused
Commitment Fee”) at an annual rate equal to the Applicable Margin multiplied by
the average daily unused amount of the Revolving Committed Amount. For purposes
of computation of the Unused Commitment Fee, LOC Obligations shall be considered
usage of the Revolving Committed Amount but Swingline Loans shall not be
considered usage of the Revolving Committed Amount. The Unused Commitment Fee
shall be calculated by the Administrative Agent and shall be payable by the
Borrower quarterly in arrears on the last Business Day of each calendar quarter.

(b) Letter of Credit Fees. Subject to Section 2.21, in consideration of the LOC
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Margin for Revolving Loans that are LIBOR Rate Loans per
annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration. The Letter
of Credit Fee shall be calculated by the Administrative Agent and shall be
payable by the Borrower quarterly in arrears on the last Business Day of each
calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing

 

48



--------------------------------------------------------------------------------

Lender for its own account without sharing by the other Lenders the reasonable
and customary charges from time to time of the Issuing Lender with respect to
the amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of 0.125% per annum on the average daily maximum amount available
to be drawn under each such Letter of Credit issued by it. The Issuing Lender
Fees and the Letter of Credit Facing Fee shall be calculated by the
Administrative Agent and shall be payable by the Borrower quarterly in arrears
on the last Business Day of each calendar quarter.

(d) Administrative Fee. The Borrower agrees to pay to the Administrative Agent
the annual administrative fee as described in the Fee Letter.

Section 2.6 Commitment Reductions.

(a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time subject to Section 2.15 but otherwise without premium
or penalty upon not less than five (5) Business Days’ prior written notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Swingline Loans plus the aggregate principal amount of
outstanding LOC Obligations would exceed the Revolving Committed Amount then in
effect.

(b) LOC Committed Amount. If the Revolving Committed Amount is reduced below the
then current LOC Committed Amount, the LOC Committed Amount shall automatically
be reduced by an amount such that the LOC Committed Amount equals the Revolving
Committed Amount.

(c) Swingline Committed Amount. If the Revolving Committed Amount is reduced
below the then current Swingline Committed Amount, the Swingline Committed
Amount shall automatically be reduced by an amount such that the Swingline
Committed Amount equals the Revolving Committed Amount.

(d) Maturity Date. The Revolving Commitments, the Swingline Commitment and the
LOC Commitment shall automatically terminate on the Maturity Date.

 

49



--------------------------------------------------------------------------------

Section 2.7 Repayments.

(a) Optional Repayments. The Borrower shall have the right to repay Loans in
whole or in part from time to time; provided, however, that each partial
repayment of (i) Alternate Base Rate Loans shall be in a minimum principal
amount of $1,000,000 and integral multiples of $500,000 in excess thereof (or
the remaining outstanding principal amount), (ii) LIBOR Rate Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or the remaining outstanding principal amount). The Borrower
shall give three (3) Business Days’ irrevocable notice of repayment in the case
of LIBOR Rate Loans and same-day irrevocable notice on any Business Day in the
case of Alternate Base Rate Loans, to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable). Within the foregoing
parameters, repayments under this Section shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities. All repayments under this Section shall be subject to Section 2.15,
but otherwise without premium or penalty. Interest on the principal amount
repaid shall be payable on the next occurring Interest Payment Date that would
have occurred had such loan not been repaid or, at the request of the
Administrative Agent, interest on the principal amount repaid shall be payable
on any date that a repayment is made hereunder through the date of repayment.

(b) Mandatory Repayments.

(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus the
aggregate principal amount of outstanding Swingline Loans plus the aggregate
principal amount of outstanding LOC Obligations shall exceed the Revolving
Committed Amount, the Borrower shall immediately repay the Revolving Loans and
Swingline Loans or (after all Revolving Loans and Swingline Loans have been
repaid) Cash Collateralize the LOC Obligations in an amount sufficient to
eliminate such excess (such repayment to be applied as set forth in clause
(ii) below) and on terms and conditions reasonably satisfactory to the
Administrative Agent.

(ii) Application of Mandatory Repayments. All amounts required to be paid
pursuant to this Section shall be applied (1) first to the outstanding Swingline
Loans, (2) second to the outstanding Revolving Loans and (3) third to cash
collateralize the LOC Obligations.

Within the parameters of the applications set forth above, repayments shall be
applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. All repayments under this Section
shall be subject to Section 2.15 and be accompanied by interest on the principal
amount repaid through the date of repayment, but otherwise without premium or
penalty.

 

50



--------------------------------------------------------------------------------

(c) Bank Products Unaffected. Any repayment made pursuant to this Section shall
not affect the Borrower’s obligation to continue to make payments under any Bank
Product, which shall remain in full force and effect notwithstanding such
repayment, subject to the terms of such Bank Product.

Section 2.8 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b) Upon the occurrence, and during the continuance, of any Event of Default
hereunder, the principal of and, to the extent permitted by law, interest on the
Loans and any other amounts owing hereunder or under the other Credit Documents
shall bear interest, payable on demand, at a per annum rate which is equal to
the Default Rate.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand.

Section 2.9 Conversion Options.

(a) The Borrower may elect from time to time to convert Alternate Base Rate
Loans to LIBOR Rate Loans or to continue LIBOR Rate Loans, by delivering a
Notice of Conversion/Extension to the Administrative Agent at least three
(3) Business Days prior to the proposed date of conversion or continuation. In
addition, the Borrower may elect from time to time to convert all or any portion
of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving the Administrative
Agent irrevocable written notice thereof by 11:00 A.M. one (1) Business Day
prior to the proposed date of conversion. If the date upon which an Alternate
Base Rate Loan is to be converted to a LIBOR Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were an Alternate Base Rate
Loan. LIBOR Rate Loans may only be converted to Alternate Base Rate Loans on the
last day of the applicable Interest Period. If the date upon which a LIBOR Rate
Loan is to be converted to an Alternate Base Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest

 

51



--------------------------------------------------------------------------------

Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. All or any part of outstanding LIBOR Rate Loans may be converted as
provided herein; provided that partial conversions shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

Section 2.10 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days, as
applicable) for the actual days elapsed. All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a three hundred
sixty (360) day year for the actual days elapsed. The Administrative Agent shall
as soon as practicable notify the Borrower and the Lenders of each determination
of a LIBOR Rate on the Business Day of the determination thereof. Any change in
the interest rate on a Loan resulting from a change in the Alternate Base Rate
shall become effective as of the opening of business on the day on which such
change in the Alternate Base Rate shall become effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

 

52



--------------------------------------------------------------------------------

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.11 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Commitment Percentages of the Revolving
Lenders. Unless otherwise required by the terms of this Agreement, each payment
under this Agreement or any Note shall be applied, first, to any fees then due
and owing by the Borrower pursuant to Section 2.5, second, to interest then due
and owing hereunder and under the Notes of the Borrower and, third, to principal
then due and owing hereunder and under the Notes of the Borrower. Each payment
on account of any fees pursuant to Section 2.5 shall be made pro rata in
accordance with the respective amounts due and owing (except as to the Letter of
Credit Facing Fees and the Issuing Lender Fees). Each payment or

 

53



--------------------------------------------------------------------------------

prepayment by the Borrower on account of principal of and interest on the
Revolving Loans shall be applied to such Loans, as applicable, on a pro rata
basis. Each mandatory prepayment on account of principal of the Loans shall be
applied in accordance with Section 2.7(b). All payments (including prepayments)
to be made by the Borrower on account of principal, interest and fees shall be
made without defense, set-off or counterclaim (except as provided in
Section 2.16(b)) and shall be made to the Administrative Agent for the account
of the Lenders at the Administrative Agent’s office specified in Section 9.2 in
Dollars and in immediately available funds not later than 1:00 P.M. on the date
when due. The Administrative Agent shall distribute such payments to the Lenders
entitled thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the invocation of default interest pursuant to Section 2.8) by the
Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Section), all amounts collected or received by the Administrative Agent
or any Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows (irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;

 

54



--------------------------------------------------------------------------------

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product
(other than payments on account of principal) and any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section. Notwithstanding the foregoing terms of this Section, only payments
under the Guaranty (as opposed to ordinary course principal, interest and fee
payments hereunder) shall be applied to obligations under any Bank Product.

 

55



--------------------------------------------------------------------------------

Section 2.12 Non-Receipt of Funds by the Administrative Agent.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Alternate
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Extension of Credit to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Extension of Credit. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

56



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 9.5(c) are several and not joint.
The failure of any Lender to make any Loan, to fund any such participation or to
make any such payment under Section 9.5(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 9.5(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.

 

57



--------------------------------------------------------------------------------

Until any such notice has been withdrawn by the Administrative Agent, no further
Loans shall be made as, continued as, or converted into, LIBOR Rate Loans for
the Interest Periods so affected.

Section 2.14 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
actually attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Rate Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrower will pay to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that

 

58



--------------------------------------------------------------------------------

which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. Subject to Section 2.14(d) below, each
Lender or the Issuing Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender or the Issuing Lender, as the case
may be, to compensation pursuant to this Section. Any Lender or the Issuing
Lender claiming compensation under this Section shall furnish to the Borrower
and the Administrative Agent a certificate of such Lender or the Issuing Lender,
as the case may be, setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section, which shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Lender,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date such
Lender or Issuing Lender, as the case may be, notifies the Borrower in writing
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s or Issuing Lender’s intention to claim compensation therefore
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 2.15 Indemnity.

The Credit Parties hereby agree to indemnify each Lender and to hold such Lender
harmless from any actual funding loss or expense which such Lender may sustain
or incur as a consequence of (a) the failure by the Borrower to pay the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) the failure by the Borrower to accept a borrowing after
the Borrower has given a notice in accordance with the terms hereof, (c) default
by the Borrower in making any prepayment after the Borrower has given a notice
in accordance with the terms hereof, (d) any assignment of a LIBOR Rate Loan on
a day other than the last day of the interest Period

 

59



--------------------------------------------------------------------------------

therefore as a result of a request by the Borrower pursuant to Section 2.19
and/or (e) the making by the Borrower of a prepayment of a LIBOR Rate Loan, or
the conversion thereof, on a day which is not the last day of the Interest
Period with respect thereto, in each case including, but not limited to, any
such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its LIBOR Rate Loans
hereunder. A certificate setting forth in reasonable detail as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty (30) days following such default,
prepayment, conversion or assignment) shall be conclusive in the absence of
manifest error. The agreements in this Section shall survive termination of this
Agreement and payment of the Credit Party Obligations.

Section 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Taxes (other
than Excluded Taxes), provided that if the Borrower shall be required by
applicable law to deduct any Taxes from such payments, then (i) if such Taxes
are Indemnified Taxes (including any Other Taxes), the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability (setting forth in reasonable detail the
basis for such demand) delivered to the Borrower by a Lender or the Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.

 

60



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

(f) Foreign Lenders. Without limiting the generality of the foregoing, in the
event that the Borrower is resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (i) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B)

 

61



--------------------------------------------------------------------------------

of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (ii) duly completed copies of Internal
Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

Section 2.17 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.3, the Credit Parties
hereby agree to protect, indemnify, pay and save the Issuing Lender and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

(b) As among the Credit Parties, the Issuing Lender and each Lender, the Credit
Parties shall assume all risks of the acts, omissions or misuse of any

 

62



--------------------------------------------------------------------------------

Letter of Credit by the beneficiary thereof. In the absence of their gross
negligence or willful misconduct, neither the Issuing Lender nor any Lender
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties. It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

(d) Nothing in this Section is intended to limit the Reimbursement Obligation of
the Borrower contained in Section 2.3(d) hereof. The obligations of the Credit
Parties under this Section shall survive the termination of this Agreement. No
act or omissions of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of the Issuing Lender and the Lenders to
enforce any right, power or benefit under this Agreement.

(e) Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify the Issuing Lender or any

 

63



--------------------------------------------------------------------------------

Lender in respect of any liability incurred by the Issuing Lender or such Lender
arising out of the gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender or such Lender), as determined
by a court of competent jurisdiction or pursuant to arbitration.

Section 2.18 Illegality.

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

Section 2.19 Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or Section 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

64



--------------------------------------------------------------------------------

(b) Replacement of Lenders. (i) If any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a) or
(ii) if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.14 or Section 2.16) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(A) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.6;

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter;

(D) such assignment does not conflict with applicable law; and

(E) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

65



--------------------------------------------------------------------------------

Section 2.20 Cash Collateral.

(a) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, the Issuing Lender (with a copy to the Administrative Agent) or the
Swingline Lender (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize all Fronting Exposure of the Issuing Lender and the Swingline
Lender with respect to such Defaulting Lender (determined after giving effect to
Section 2.21(a)(iv) and Section 2.21(b) and any Cash Collateral provided by the
Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Lender and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligations to which such Cash Collateral may be applied
pursuant to clause (c) below. If at any time the Administrative Agent, Issuing
Lender or Swingline Lender determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, Issuing Lender or Swingline Lender pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.21 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.20
and shall promptly be released to the Person providing such Cash Collateral
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

 

66



--------------------------------------------------------------------------------

Section 2.21 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.20; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Lender’s and the Swingline Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement in accordance with Section 2.20; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a

 

67



--------------------------------------------------------------------------------

result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or LOC Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LOC Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LOC Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LOC Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable facility without giving effect to
Section 2.21(a) (iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Unused Commitment Fees. No Defaulting Lender shall be entitled to receive
any Unused Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
Section 2.20.

(C) Reallocation of Fees. With respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LOC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such

 

68



--------------------------------------------------------------------------------

Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.20.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

69



--------------------------------------------------------------------------------

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

Section 3.1 Financial Condition.

(a) (i) The audited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for the fiscal years ended December 31, 2008, 2009 and
2010 set forth in the Borrower’s annual report on Form 10-K for the fiscal year
ended December 31, 2010 and (ii) the unaudited Consolidated financial statements
of the Borrower and its Consolidated Subsidiaries for the year-to-date period
ending on June 30, 2011 set forth in the Borrower’s quarterly report on Form
10-Q for the period ended June 30, 2011:

(A) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein;

(B) fairly present in all material respects the financial condition of the
Borrower and its Consolidated Subsidiaries as of the dates thereof (subject, in
the case of the unaudited financial statements, to normal year-end adjustments)
and results of operations for the period covered thereby; and

(C) reflect in accordance with GAAP all material Indebtedness and other
liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries, as applicable, as of the date thereof, including liabilities for
taxes, material commitments and contingent obligations.

 

70



--------------------------------------------------------------------------------

(b) The five-year projections of the Borrower and its Consolidated Subsidiaries
delivered to the Lenders on or prior to the Closing Date have been prepared in
good faith based upon reasonable assumptions.

Section 3.2 No Material Adverse Effect.

Since December 31, 2010 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

Section 3.3 Corporate Existence; Compliance with Law.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, has the requisite power and
authority and the legal right to own and operate all its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and has taken all actions necessary to maintain all rights,
privileges, licenses and franchises necessary or required in the normal conduct
of its business, (c) is duly qualified to conduct business and in good standing
under the laws of each other jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify or be in good standing in
any such other jurisdiction could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, organizational documents, government
permits and government licenses except to the extent such non-compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Credit Party has any oral or written operating agreement (or
other similar document) which regulates the affairs of such Credit Party, the
conduct of its business, establishes duties and/or governs the relations among
any member, manager and such Credit Party, other than such documents as have
been previously delivered to the Administrative Agent.

Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party. Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

71



--------------------------------------------------------------------------------

Section 3.5 No Legal Bar; No Default.

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate in any material
respect any Requirement of Law or any Material Contract of any Credit Party
(except those as to which waivers or consents have been obtained), (b) will not
conflict with, result in a breach of or constitute a default under (i) the
articles of incorporation, bylaws, articles of organization, operating agreement
or other organization documents of the Credit Parties or (ii) any Material
Contract to which such Person is a party or by which any of its properties may
be bound or any material approval or material consent from any Governmental
Authority relating to such Person which conflict, breach or default in any such
case in this clause (ii) could reasonably be expected to have a Material Adverse
Effect, and (c) will not result in, or require, the creation or imposition of
any Lien on any Credit Party’s properties or revenues pursuant to any
Requirement of Law, the articles of incorporation, bylaws, articles of
organization, operating agreement or other organization documents of such Credit
Party or Contractual Obligation other than the Liens arising under or
contemplated in connection with the Credit Documents or Permitted Liens. No
Credit Party is in default under or with respect to any of its Material
Contracts in any material respect. No Default or Event of Default has occurred
and is continuing.

Section 3.6 No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the actual knowledge of the Responsible Officers of the Borrower, threatened
by or against any Credit Party or any of its Subsidiaries or against any of its
or their respective properties or revenues (a) with respect to the Credit
Documents or any Extension of Credit or any of the transactions contemplated
hereby, or (b) which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No permanent injunction, temporary
restraining order or similar decree has been issued against any Credit Party or
any of its Subsidiaries which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 3.7 Investment Company Act; etc.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of 2005
or any federal or state statute or regulation limiting its ability to incur the
Credit Party Obligations.

 

72



--------------------------------------------------------------------------------

Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

Section 3.9 ERISA.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

(a) Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code.

(b) No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period.

(c) The present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits.

(d) Neither any Credit Party nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan.

 

73



--------------------------------------------------------------------------------

Section 3.10 Environmental Matters.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

(a) To the actual knowledge of the Responsible Officers of the Borrower, the
facilities and properties owned, leased or operated by the Credit Parties or any
of their Subsidiaries (the “Properties”) do not contain any Materials of
Environmental Concern in amounts or concentrations which (i) constitute a
violation of, or (ii) could give rise to liability on behalf of any Credit Party
under, any Environmental Law.

(b) To the actual knowledge of the Responsible Officers of the Borrower, the
Properties and all operations of the Credit Parties and/or their Subsidiaries at
the Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability on behalf of any Credit Party with respect to environmental
matters or Environmental Laws regarding any of the Properties or the Business,
nor do the Responsible Officers of the Borrower have actual knowledge or reason
to believe that any such notice will be received or is being threatened.

(d) To the actual knowledge of the Responsible Officers of the Borrower,
Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location that could give
rise to liability on behalf of any Credit Party under any Environmental Law, and
no Materials of Environmental Concern have been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability on behalf of any Credit Party under,
any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the actual knowledge of the Responsible Officers of the Borrower,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

(f) To the actual knowledge of the Responsible Officers of the Borrower, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties, or arising from or related to the operations of any
Credit Party or any Subsidiary in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability on behalf of any Credit Party under Environmental
Laws.

 

74



--------------------------------------------------------------------------------

Notwithstanding anything set forth in this Section 3.10, the term “Properties”
shall not include any hospital or other medical facility at which a Credit Party
or its Subsidiaries provides services unless such facility is owned or leased by
a Credit Party or its Subsidiaries.

Section 3.11 Use of Proceeds.

The proceeds of the Extensions of Credit shall be used by the Borrower solely
(a) to refinance the Existing Credit Agreement, (b) to pay any costs, fees and
expenses associated with this Agreement on the Closing Date, (c) to effect
purchases of the Equity Interests of Borrower permitted by Section 6.10(g), and
(d) for working capital and other general corporate purposes of the Credit
Parties and their Subsidiaries (including, without limitation, Permitted
Acquisitions).

Section 3.12 Subsidiaries; Joint Ventures; Partnerships.

Set forth on Schedule 3.12 is (a) the exact legal name of each Credit Party, the
state of incorporation or organization, the chief executive office, the
principal place of business, the jurisdictions in which the Credit Parties are
qualified to do business, the federal tax identification number and organization
identification number of each of the Credit Parties as of the Closing Date (and
for the four (4) months prior to the Closing Date) and (b) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships of the Credit
Parties as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 5.2. Information on the
attached Schedule includes the following: (a) the percentage of outstanding
shares of each class of Equity Interest owned by the Credit Parties and their
Subsidiaries and (b) the name and address of each Equity Holder that owns,
directly or indirectly, Equity Interests in any Subsidiary of the Borrower. The
outstanding Equity Interest and other equity interests of all such Subsidiaries
is validly issued, fully paid and non-assessable and is owned free and clear of
all Liens.

Section 3.13 Ownership.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

(a) Each of the Credit Parties and its Subsidiaries is the owner of, and has
good and marketable title to or a valid leasehold interest in, all of its
respective assets, which, together with assets leased or licensed by the Credit
Parties and their Subsidiaries, represents all assets in the aggregate material
to the conduct of the business of the Credit Parties and their Subsidiaries, and
(after giving effect to the Transactions) none of such assets is subject to any
Lien other than Permitted Liens.

 

75



--------------------------------------------------------------------------------

(b) Each Credit Party and its Subsidiaries enjoys peaceful and undisturbed
possession under all of its leases and all such leases are valid and subsisting
and in full force and effect.

Section 3.14 Taxes.

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP. Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, none of the Credit Parties or their Subsidiaries is aware as of
the Closing Date of any proposed tax assessments against it or any of its
Subsidiaries.

Section 3.15 Solvency.

After giving effect to the Transactions, (a) the Credit Parties taken as a whole
are solvent and are able to pay their debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, and (b) the fair saleable value of the Credit Parties’ assets taken as
a whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. After giving effect
to the Transactions, none of the Credit Parties (i) has unreasonably small
capital in relation to the business in which it is or proposes to be engaged or
(ii) has incurred, or believes that it will incur debts beyond its ability to
pay such debts as they become due. In executing the Credit Documents and
consummating the Transactions, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted.

Section 3.16 No Burdensome Restrictions.

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.17 Brokers’ Fees.

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this
Agreement and as set forth in the Fee Letter.

 

76



--------------------------------------------------------------------------------

Section 3.18 Labor Matters.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Credit Parties or any of their
Subsidiaries as of the Closing Date, other than as set forth in Schedule 3.18
hereto, and none of the Credit Parties or their Subsidiaries (a) has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years, other than as set forth in Schedule 3.18 hereto, or (b) has
knowledge of any potential or pending strike, walkout or work stoppage. Other
than as set forth on Schedule 3.18, no unfair labor practice complaint is
pending against any Credit Party or any of its Subsidiaries that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, there are no strikes,
walkouts, work stoppages or other material labor difficulty pending or
threatened against any Credit Party.

Section 3.19 Accuracy and Completeness of Information.

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any transaction
contemplated hereby or thereby, is or will be true and accurate in all material
respects and not incomplete by omitting to state any material fact necessary to
make such information in light of the circumstances in which such information is
provided not misleading; provided, that with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith on assumptions believed to be reasonable at the time
made.

Section 3.20 Material Contracts.

Each Material Contract is, and after giving effect to the Transactions will be,
in full force and effect in accordance with the terms thereof.

Section 3.21 Insurance.

The insurance coverage of the Credit Parties and their Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 3.21
as of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 5.2 and such insurance coverage complies with
the requirements set forth in Section 5.5(b).

 

77



--------------------------------------------------------------------------------

Section 3.22 Intellectual Property Matters.

Except as could not reasonably be expected to have a Material Adverse Effect,
the Credit Parties and their Subsidiaries own, or possess the right to use, all
of the Intellectual Property, trade names, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as now conducted by
them in all material respects, without infringement of the rights of any other
Person. To the actual knowledge of the Responsible Officers of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Credit
Party or any Subsidiary infringes upon any rights held by any other Person. No
event has occurred which permits, or after the notice or lapse of time or both
would permit, the revocation or termination of any such license, franchise or
other right or which affects the rights of any of the Credit Parties or any of
their Subsidiaries thereunder which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of each
Credit Party, threatened, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No representation is
made in this Section 3.22 regarding “shrink wrap” or “off the shelf” software,
or software embedded in commercially available electronic hardware.

Section 3.23 Classification of Senior Indebtedness.

The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.

Section 3.24 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither any Credit Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

Section 3.25 Compliance with OFAC Rules and Regulations.

(a) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

 

78



--------------------------------------------------------------------------------

(b) None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

Section 3.26 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

Section 3.27 Consent; Governmental Authorizations.

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person (including any
Equity Holder) is required in connection with acceptance of Extensions of Credit
by the Borrower or the making of the Guaranty hereunder or with the execution,
delivery or performance of any Credit Document by the Credit Parties (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against the Credit Parties.

Section 3.28 Healthcare Representations and Warranties.

(a) Reports; Audits. Except for matters that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) as
applicable, the Credit Parties have timely filed or caused to be timely filed,
all cost reports and other reports of every kind whatsoever required by law or
by written contracts or otherwise to have been filed or made with respect to
such Credit Party’s business and operations; (ii) there are no claims, actions
or appeals pending (and each Credit Party has not filed any claims or reports
which should result in any such claims, actions or appeals) before any
commission, board or agency, including, without limitation, any intermediary or
carrier, the Provider Reimbursement Review Board or the Administrator of CMS,
with respect to cost

 

79



--------------------------------------------------------------------------------

reports or claims filed by any Credit Party under any Government Reimbursement
Program, or any disallowance by any commission, board or agency in connection
with any audit of such cost reports or claims; and (iii) no validation review or
program integrity review related to any Credit Party, or the consummation of the
transactions contemplated in the Credit Documents, have been conducted by any
commission, board or agency in connection with any Government Reimbursement
Program, and to the actual knowledge of the Responsible Officers of the
Borrower, no such reviews are scheduled, pending or threatened against or
affecting any Credit Party, any Credit Party’s employees or agents, or the
consummation of the transactions contemplated hereby.

(b) Compliance With Health Care Laws. Each Credit Party is in compliance with
all applicable Healthcare Laws except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the extent applicable to each Credit Party, each Credit Party has
maintained in all material respects all records required to be maintained by the
Joint Commission, Government Reimbursement Programs, and the Healthcare Laws,
and, to the actual knowledge of the Responsible Officers of the Borrower, there
are no presently existing circumstances which could reasonably be expected to
constitute or result in a violation of any Healthcare Law, in each case that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. To the actual knowledge of the Responsible Officers of
the Borrower, no Credit Party is currently subject to any federal, state, local
governmental or private payor civil or criminal inspections, investigations,
inquiries or audits involving and/or related to its activities or compliance
with Healthcare Laws, except for audits and inspections that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, no Credit Party: (i) has had a civil monetary penalty assessed
against it pursuant to 42 U.S.C. §1320a-7a; (ii) has been excluded from
participation in a Federal Health Care Program (as that term is defined in
42 U.S.C. §1320a-7b); (iii) has been convicted (as that term is defined in
42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b or
18 U.S.C. §§669, 1035, 1347, 1518; or (iv) to the actual knowledge of the
Responsible Officers of the Borrower, is involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.

(c) Licenses, Permits, and Certifications. Each Credit Party has, and to the
actual knowledge of one or more Responsible Officers of the Borrower, each
Equity Holder has, such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities as are necessary under
applicable law or regulations to own its properties and to conduct its business
and to submit claims for and receive reimbursement under all applicable
Government Reimbursement Programs and Private Payor Arrangements (including
without limitation such permits as are required under Healthcare Laws and under
such

 

80



--------------------------------------------------------------------------------

HMO or similar licensure laws and such insurance laws and regulations, as are
applicable thereto) other than such failures as could not reasonably be expected
to have a Material Adverse Effect. Each Credit Party has, and to the actual
knowledge of one or more Responsible Officers of the Borrower, each Equity
Holder has, all Medicare, Medicaid and related agency supplier billing number(s)
and related documentation necessary for it to receive reimbursement claims under
all applicable Government Reimbursement Programs for any medical services or
supplies furnished by any Credit Party in any jurisdiction where any Credit
Party conducts business other than such failures as could not reasonably be
expected to have a Material Adverse Effect. No Credit Party (and, to the actual
knowledge of one or more Responsible Officer of the Borrower, no Equity Holder)
is currently subject to, suspension, revocation, renewal or denial of any
applicable certification, provider or supplier billing number(s), or any
participation agreement(s) under any applicable Government Reimbursement Program
which could reasonably be expected to cause a Material Adverse Effect. There
currently exist no restrictions, deficiencies, required plans of corrective
action or other such remedial measures with respect to any certifications,
accreditations or licensures (whether under any Government Reimbursement
Program, or Healthcare Law) other than restrictions, deficiencies, required
plans of corrective action or other remedial measures that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) Participation Agreements. To the actual knowledge of the Responsible
Officers of the Borrower, there is no threatened termination of any
participation agreements under any Private Payor Arrangements to which any
Credit Party is a party and which termination would reasonably be expected to
have a Material Adverse Effect.

(e) HIPAA Compliance. To the actual knowledge of the Responsible Officers of the
Borrower, no Credit Party is the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding alleging a violation of HIPAA that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(f) Equity Holder Compliance. Other than where failure to do so could not
reasonably be expected to have a Material Adverse Effect, to the actual
knowledge of one or more Responsible Officers of the Borrower, each Equity
Holder is duly licensed (where license is required) by each state or state
agency or commission, or any other Governmental Authority having jurisdiction
over the provision of such services by such Person in the locations in which the
Equity Holder and the applicable Subsidiaries conduct business, required to
enable such Person to provide the professional services provided by such Person
and otherwise as is necessary to enable the Equity Holder and each such
applicable Subsidiary to operate as currently operated and as presently
contemplated to be operated. To the actual knowledge of the Borrower’s
Responsible Officers, all such required licenses are in full force and effect on
the date hereof and have not been revoked or suspended or otherwise limited in
any material respect.

 

81



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date.

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction, or waiver by the Administrative Agent, of the following conditions
precedent:

(a) Execution of Credit Agreement; Credit Documents and Lender Consents. The
Administrative Agent shall have received (i) counterparts of this Agreement,
executed by a duly authorized officer of each party hereto, (ii) for the account
of each Revolving Lender requesting a promissory note, a Revolving Note,
(iii) for the account of the Swingline Lender requesting a promissory note, the
Swingline Note, (iv) counterparts of any other Credit Document, executed by the
duly authorized officers of the parties thereto and (v) executed consents, in
substantially the form of Exhibit 4.1(a), from each Lender authorizing the
Administrative Agent to enter this Credit Agreement on their behalf.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation/Charter Documents. Original certified articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) with respect to the articles of incorporation of the Borrower, to be
true and complete as of a recent date by the appropriate Governmental Authority
of the State of Florida.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

(iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

82



--------------------------------------------------------------------------------

(iv) Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Credit Party certified by an
officer (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) to be true and correct as of the Closing Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received an
opinion or opinions (including, if requested by the Administrative Agent, local
counsel opinions) of counsel for the Credit Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each Credit
Party and opinions as to the non-contravention of the Credit Parties’
organizational documents and Material Contracts).

(d) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates and endorsements of insurance evidencing general liability,
casualty, property and business interruption insurance. The Administrative Agent
shall be named as additional insured on behalf of the Lenders with respect to
any such insurance providing general liability coverage, and the Credit Parties
will use their commercially reasonable efforts to have each provider of any such
insurance agree, by endorsement upon the policy or policies issued by it or by
independent instruments to be furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be materially altered or cancelled.

(e) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of
Exhibit 4.1(e) hereto.

(f) Account Designation Notice. The Administrative Agent shall have received the
executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

 

83



--------------------------------------------------------------------------------

(g) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

(h) Consents. The Administrative Agent shall have received evidence that any
applicable boards of directors, governmental, shareholder and material third
party consents and approvals necessary in connection with the Transactions have
been obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.

(i) Compliance with Laws. The Transactions contemplated hereby shall be in
compliance in all material respects with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).

(j) Bankruptcy. There shall be no bankruptcy or insolvency proceedings pending
with respect to any Credit Party or any Subsidiary thereof.

(k) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.

(l) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.1, each in
form and substance satisfactory to each of them.

(m) No Material Adverse Change. Since June 30, 2011, there shall have been no
material adverse change in the business, properties, prospects, operations or
condition (financial or otherwise) of the Credit Parties or any of their
respective Subsidiaries.

(n) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(n)
stating that (i) to the actual knowledge of the Responsible Officers of the
Borrower, there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) that purports to affect any Credit
Party or any of its Subsidiaries, or any transaction contemplated by the Credit
Documents, which action, suit,

 

84



--------------------------------------------------------------------------------

investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date, (ii) immediately after
giving effect to this Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Credit Documents (1) with respect to representations and warranties
that contain a materiality qualification, are true and correct and (2) with
respect to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects and (C) the Credit
Parties are in pro forma compliance with each of the initial financial covenants
set forth in Section 5.9 (as evidenced through detailed calculations of such
financial covenants on a schedule to such certificate) as of the last day of the
quarter ending at least twenty (20) days preceding the Closing Date and
(iii) each of the other conditions precedent in Section 4.1 have been satisfied,
except to the extent the satisfaction of any such condition is subject to the
reasonable judgment of the Administrative Agent or any Lender.

(o) Patriot Act Certificate. At least five (5) Business Days prior to the
Closing Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Exhibit 4.1(o), for benefit
of itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.

(p) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.5.

(q) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement or a Lender Consent shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

85



--------------------------------------------------------------------------------

Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein and which are contained in any certificate furnished
at any time under or in connection herewith shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the date of such Extension of Credit as if
made on and as of such date except for any representation or warranty made as of
an earlier date, which representation and warranty shall remain true and correct
as of such earlier date.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus the aggregate principal amount of outstanding Swingline Loans plus the
aggregate principal amount of outstanding LOC Obligations shall not exceed the
Revolving Committed Amount then in effect, (ii) the aggregate principal amount
of the outstanding LOC Obligations shall not exceed the LOC Committed Amount,
and (iii) the aggregate principal amount of the outstanding Swingline Loans
shall not exceed the Swingline Committed Amount.

(d) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(e) Incremental Facility. If an Incremental Facility is requested, all
conditions set forth in Section 2.2 shall have been satisfied.

(f) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, (i) all conditions set forth in Section 2.3 shall have been
satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the Issuing Lender has entered into reasonably satisfactory arrangements
with the Borrower or such Defaulting Lender to eliminate the Issuing Lender’s
risk with respect to such Defaulting Lender’s LOC Obligations.

 

86



--------------------------------------------------------------------------------

(g) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.4 shall have been satisfied and
(ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into reasonably satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate the Swingline Lender’s risk with
respect to such Defaulting Lender’s in respect of its Swingline Commitment.

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (g), as applicable,
have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) until no Note remains outstanding and
unpaid and the Credit Party Obligations and all other amounts owing to the
Administrative Agent or any Lender hereunder are paid in full, such Credit Party
shall, and shall cause each of their Subsidiaries, to:

Section 5.1 Financial Statements.

Furnish to the Administrative Agent for prompt further distribution to each
Lender:

(a) Annual Financial Statements. As soon as available and in any event no later
than the third Business Day following the earlier of (i) to the extent
applicable, the date the Borrower is required by the SEC to file its Form 10-K
for each fiscal year of the Borrower and (ii) ninety (90) days after the end of
each fiscal year of the Borrower, a copy of the Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at the end of such fiscal year
and the related Consolidated statements of income and retained earnings and of
cash flows of the Borrower and its Consolidated Subsidiaries for such year,
which shall be audited by an independent registered certified public accounting
firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification;

 

87



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event no
later than the third Business Day following the earlier of (i) to the extent
applicable, the date the Borrower is required by the SEC to file its Form 10-Q
for any fiscal quarter of the Borrower (including the fiscal quarter ended
September 30, 2011) and (ii) forty-five (45) days after the end of each of the
first three fiscal quarters of the Borrower (including the fiscal quarter ended
September 30, 2011), a copy of the Consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as at the end of such period and related
Consolidated statements of income and retained earnings and of cash flows for
the Borrower and its Consolidated Subsidiaries for such quarterly period and for
the portion of the fiscal year ending with such period, in each case setting
forth in comparative form Consolidated figures for the corresponding period or
periods of the preceding fiscal year (subject to normal recurring year-end audit
adjustments); and

(c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event within forty-five (45) days after the end of each fiscal year (including
the fiscal year ending December 31, 2011), a copy of the detailed annual
operating budget or plan including cash flow projections of the Borrower and its
Consolidated Subsidiaries for the next four fiscal quarter period prepared on a
quarterly basis, in form and detail reasonably acceptable to the Administrative
Agent and the Lenders, together with a summary of the material assumptions made
in the preparation of such annual budget or plan;

all such historical financial statements to be complete and correct in all
material respects (subject, in the case of interim statements, to normal
recurring year-end audit adjustments) and to be prepared in reasonable detail
and, in the case of the annual and quarterly financial statements provided in
accordance with subsections (a) and (b) above, in accordance with GAAP applied
consistently throughout the periods reflected therein (except as required by a
change in GAAP as set forth therein) and further accompanied by a description
of, and an estimation of the effect on the financial statements on account of, a
change, if any, in the application of accounting principles as provided in
Section 1.3. The financial statements provided in accordance with subsection
(c) above shall have been prepared in good faith based upon reasonable
assumptions.

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically (including via a link to the SEC’s EDGAR system) and if so, shall
be deemed to have been delivered on the date on which the Administrative Agent
receives such reports from the Borrower through electronic mail; provided that,
upon the Administrative Agent’s request, the Borrower shall provide paper copies
of any documents required hereby to the Administrative Agent.

 

88



--------------------------------------------------------------------------------

Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent for prompt further distribution to each
Lender:

(a) Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.1(a) above, a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate.

(b) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of a
Responsible Officer substantially in the form of Exhibit 5.2(b) stating that
(i) such financial statements present fairly in all material respects the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries for the periods indicated in conformity with GAAP applied on a
consistent basis, (ii) each of the Credit Parties during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement to be observed,
performed or satisfied by it, and (iii) such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and such certificate shall include the calculations in reasonable
detail required to indicate compliance with Section 5.9 as of the last day of
such period.

(c) Updated Schedules. Concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.12 if the Credit Parties or any of their Subsidiaries
has formed or acquired a new Subsidiary since the Closing Date or since such
Schedule was last updated, as applicable and (ii) an updated copy of Schedule
3.21 if the Credit Parties or any of their Subsidiaries has materially altered
or acquired any insurance policies since the Closing Date or since Schedule 3.21
was last updated.

(d) Reports; SEC Filings; Regulatory Reports; Press Releases; Etc. Promptly upon
their becoming available, (i) copies of all reports (other than those provided
pursuant to Section 5.1 and those which are of a promotional nature) and other
financial information which any Credit Party sends to its shareholders,
(ii) copies of all reports and all registration statements and prospectuses
(other than those on or pursuant to Form S-8 or any successor form), if any,
which any Credit Party may make to, or file with, the SEC (or any successor or
analogous Governmental Authority) or any securities exchange and (iii) all press
releases and other statements made available by any of the Credit Parties to the
public concerning material developments in the business of any of the Credit
Parties.

 

89



--------------------------------------------------------------------------------

(e) Calculations. Within ninety (90) days after the end of each fiscal year of
the Borrower, a certificate containing information including a calculation of
the amount of all Restricted Payments paid and all Investments (including
Permitted Acquisitions) that were made during the prior fiscal year.

(f) Management Letters; Etc. Promptly upon receipt thereof, a copy or summary of
any other report, or “management letter” or similar report submitted by
independent accountants to any Credit Party or any of their Subsidiaries in
connection with any annual, interim or special audit of the books of such
Person.

(g) Debt Securities Information. Promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Credit Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 5.1 or any other clause of this Section 5.2.

(h) General Information. Except as may be prohibited by a Requirement of Law,
promptly, such additional financial and other information as the Administrative
Agent, on behalf of any Lender, may from time to time reasonably request.

Section 5.3 Payment of Taxes and Other Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

Section 5.4 Conduct of Business and Maintenance of Existence.

(a) Except as expressly permitted under Section 6.3, continue to engage in
business of the same general type as now conducted by it on the Closing Date.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, preserve, renew and keep in full
force and effect its corporate or other formative existence and good standing,
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business and to maintain its
goodwill and comply with all Contractual Obligations and Requirements of Law,
provided that the foregoing shall not be construed to prohibit the dissolution
or liquidation of a Credit Party in accordance with Section 6.4(a)(iv).

 

90



--------------------------------------------------------------------------------

(c) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) obtain and maintain all
certificates of need, provider numbers, permits and other licenses required to
operate such Person’s business and its business locations under applicable law
and maintain such Person’s qualification for participation in, and payment under
all applicable Government Reimbursement Programs and (ii) properly file all cost
reports required under any applicable Government Reimbursement Program.

(d) (i) Provide goods or services to its customers in compliance with ethical
standards, laws, rules and regulations applicable to it or any facility or
location it operates; (ii) assure that each of its employees and each employee
of such facility or location has all required licenses, credentials, approvals
and other certifications to perform his or her duties and services for such
location; and (iii) maintain all permits and other licenses required to operate
its facilities and locations and conduct its business under applicable law;
except to the extent, with respect to each of clauses (i), (ii), and
(iii) above, where the failure to comply, individually or in the aggregate, has
not had and could not reasonably be expected to have a Material Adverse Effect.

(e) (i) Implement and maintain policies that are in material compliance with
HIPAA and (ii) undertake to be in compliance with each of the HIPAA provisions
applicable to such Credit Party that relate to or regulate billing practices,
procedures and codes, standard transactions, and privacy and security of
protected health information except to the extent any failure could not
reasonably be expected to have a Material Adverse Effect.

Section 5.5 Maintenance of Property; Insurance.

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).

(b) Maintain with financially sound and reputable insurance companies liability,
casualty, property and business interruption insurance in at least such amounts
and against at least such risks as are usually insured against in the same
general areas by companies engaged in the same or a similar size and type of
business; and furnish to the Administrative Agent, upon the request of the
Administrative Agent, full information as to the insurance carried. The
Administrative Agent shall be named as additional insured, as its interest may
appear, with respect to any such general liability insurance, and use
commercially reasonable efforts to cause each provider of any such insurance to
agree, on a blanket basis or by endorsement upon the policy or policies issued
by it or by independent instruments to be furnished to the Administrative Agent,
that it will

 

91



--------------------------------------------------------------------------------

give the Administrative Agent thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled, and such
policies shall provide that no act or default of the Credit Parties or any of
their Subsidiaries or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies; provided,
however, that the Credit Parties may effect workers’ compensation insurance or
similar coverage with respect to operations in any particular state or other
jurisdiction through an insurance fund operated by such state or jurisdiction or
by meeting the self-insurance requirements of such state or jurisdiction.

(c) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, preserve or renew all of its
Intellectual Property.

Section 5.6 Books and Records.

Keep proper books, records and accounts in which full, true and correct entries
in conformity in all material respects with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its businesses and
activities.

Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

(a) promptly, but in any event within two (2) Business Days after any Credit
Party knows thereof, the occurrence of any Default or Event of Default;

(b) promptly, any default or event of default under any Contractual Obligation
of any Credit Party or any of its Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $10,000,000;

(c) promptly, any litigation, or any investigation or proceeding known or
threatened in writing to any Credit Party (i) affecting any Credit Party or any
of its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $22,500,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document or any security
interest created thereunder, (iii) involving an environmental claim or potential
liability under Environmental Laws which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iv) by any
Governmental Authority relating to any Credit Party or any Subsidiary thereof
and alleging fraud, deception or willful misconduct by such Person which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

92



--------------------------------------------------------------------------------

(d) of any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;

(e) of any attachment, judgment, lien, levy or order exceeding $22,500,000 that
could reasonably be expected to be assessed against or which has been threatened
in writing against any Credit Party other than Permitted Liens;

(f) as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Multiemployer Plan;

(g) promptly, any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws which could reasonably be expected to cause a Material
Adverse Effect;

(h) as soon as possible and in any event within two (2) Business Days following
the occurrence of any of the following events: (i) any notice is received,
through letter or otherwise, of a potential investigation relating to any Credit
Party’s submission of claims to Government Reimbursement Programs; (ii) the
voluntary disclosure by any Credit Party to the Office of the Inspector General
of the United States Department of Health and Human Services, a Medicare fiscal
intermediary or any state’s Medicaid program of a potential overpayment matter
involving the submission of claims to such payor other than refund payments made
in the ordinary course of business and which are immaterial in amount or
(iii) any notice is received from a Governmental Authority initiating any action
that could result in the loss or cancellation of any license, permit,
authorization or other right related to any Healthcare Law;

(i) any notice is received from any Governmental Authority of the imposition of
any forfeiture or the designation of a hearing that could result in the
expiration, termination, revocation, impairment or suspension of any license,
permit, authorization or other right related to any Healthcare Law which could
reasonably be expected to cause a Material Adverse Effect; and

 

93



--------------------------------------------------------------------------------

(j) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

Section 5.8 Environmental Laws.

(a) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, comply with, all applicable
Environmental Laws and obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;

(b) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Commitments and the Credit Documents.

 

94



--------------------------------------------------------------------------------

Section 5.9 Financial Covenants.

Comply with the following financial covenants:

(a) Consolidated Leverage Ratio. The Consolidated Leverage Ratio, calculated as
of the last day of each fiscal quarter (beginning with the fiscal quarter ended
September 30, 2011) or as of any other date on a Pro Forma Basis, shall be less
than or equal 2.00 to 1.0.

(b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, calculated as
of the last day of each fiscal quarter (beginning with the fiscal quarter ended
September 30, 2011) or as of any other date on a Pro Forma Basis, shall be
greater than or equal to 2.00 to 1.0.

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in this Section, (i) after
consummation of any Permitted Acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the Target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period as if such Permitted Acquisition had
been consummated as of the first day of such applicable period (including by
adding any reasonable cost saving synergies associated with such Permitted
Acquisition in a manner reasonably satisfactory to the Required Lenders),
subject to reasonable adjustments mutually acceptable to the Borrower and the
Required Lenders and (B) Indebtedness of a Target which is retired in connection
with a Permitted Acquisition shall be excluded from such calculations and deemed
to have been retired as of the first day of such applicable period and
(ii) after any Disposition permitted by Section 6.4(a)(viii), (A) income
statement items, cash flow statement items and balance sheet items (whether
positive or negative) attributable to the property or assets disposed of shall
be excluded from such calculations to the extent relating to such applicable
period as if such Disposition had been consummated as of the first day of such
applicable period, subject to adjustments mutually acceptable to the Borrower
and the Required Lenders and (B) Indebtedness that is repaid with the proceeds
of such Disposition shall be excluded from such calculations and deemed to have
been repaid as of the first day of such applicable period.

For purposes of this Section 5.9, cost saving synergies and adjustments to
income statement items, cash flow statement items and balance sheet items
reflected in financial statements provided by the Credit Parties pursuant to
this Credit Agreement shall be deemed accepted by the Required Lenders, unless
the Required Lenders object to such items in writing within thirty (30) days of
the submission of such financial statements; provided, that to the extent the
Credit Parties revise any financial statements as a result of such objection by
the Required Lenders, such financial statements shall be deemed delivered as of
the date originally submitted for all purposes of this Credit Agreement (other
than the thirty (30) day period set forth in this paragraph, which shall begin
to run with respect to such revised financial statements when such revisions are
submitted).

 

95



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any Target acquired pursuant to a
Permitted Acquisition, beginning with the third full fiscal quarter end to occur
after such Permitted Acquisition, income statement items and other balance sheet
items (whether positive or negative) attributable to such Target and included in
the calculations required by this Section 5.9 shall not exceed the actual
results generated by such Target (except to the extent that income statement
items and other balance sheet items that vary from actual items are approved
(such approval not to be unreasonably withheld, delayed or conditioned) in
writing by the Required Lenders) for the period beginning with the first day of
the first full fiscal quarter that the Target’s results are included in the
Borrower’s consolidated financial statements and ending as of the applicable
date of calculation, annualized for the full period applicable to such
calculation.

Section 5.10 Additional Guarantors.

(a) The Credit Parties will cause each of their Material Domestic Subsidiaries
(and any other Domestic Subsidiary that is required to become a Guarantor
pursuant to the definition of Material Domestic Subsidiary), whether newly
formed, after acquired or otherwise existing to promptly (and in any event
within thirty (30) days after (as applicable) (i) such Material Domestic
Subsidiary is formed or acquired or (ii) financial statements are delivered
pursuant to Section 5.1 which demonstrate that a Domestic Subsidiary has become
a Material Domestic Subsidiary (or, in the case of (i) or (ii), such longer
period of time as agreed to by the Administrative Agent in its reasonable
discretion)) become a Guarantor hereunder by way of execution of a Joinder
Agreement.

(b) The Credit Parties will cause each of their Domestic Subsidiaries (other
than PMG), to the extent not already a Guarantor hereunder as of the end of any
fiscal year, to become a Guarantor hereunder by way of execution of a Joinder
Agreement within ninety (90) days after the end of such fiscal year (or such
longer period of time as agreed to by the Administrative Agent in its reasonable
discretion); provided, however, that no Domestic Subsidiary shall be required to
become a Guarantor pursuant to this Section 5.10(b) if such Domestic Subsidiary
(i) would be required to obtain a third-party consent in connection with the
execution and delivery of a Joinder Agreement, (ii) the execution and delivery
of a Joinder Agreement would be prohibited by a provision of such Domestic
Subsidiary’s articles of incorporation, bylaws, operating agreement or other
comparable charter documents or (iii) is a shell company with nominal assets and
no or nominal business operations as of the end of such fiscal year.

(c) In connection with the foregoing Sections 5.10(a) and (b), the Credit
Parties shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1(b) – (d) and such other documents or
agreements as the Administrative Agent may reasonably request.

 

96



--------------------------------------------------------------------------------

Section 5.11 Compliance with Law.

Comply with all Requirements of Law, the articles of incorporation, bylaws,
articles of organization, operating agreement or other organization documents,
and orders (including Environmental Laws), and all applicable restrictions
imposed by all Governmental Authorities applicable to it except (a) to the
extent such Requirement of Law, articles of incorporation, bylaws, articles of
organization, operating agreement or other organization documents, order or
restriction is being contested in good faith by appropriate proceedings
diligently conducted or (b) to the extent noncompliance with any such
Requirements of Law, articles of incorporation, bylaws, articles of
organization, operating agreement or other organization documents, order or
restriction could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.12 Further Assurances.

(a) Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”, which Private Information the
Administrative Agent and Lenders shall keep confidential, including from any
securities trading, brokerage or securities analyst operations through
appropriate “Chinese Wall” methods.

(b) Additional Information. The Credit Parties shall provide such information
regarding the operations, business affairs and financial condition of the Credit
Parties and their Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

(c) Visits and Inspections. Each of the Credit Parties shall permit
representatives and independent contractors of the Administrative Agent and each
Lender up to two times (in the aggregate for all Lenders) during any twelve
month period to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice and without limit to the number of visits.

 

97



--------------------------------------------------------------------------------

(d) Material Contracts. Upon the occurrence and during the continuance of a
Default or an Event of Default, upon the request of the Administrative Agent,
the Credit Parties shall provide a list of all Material Contracts, together with
a copy of any Material Contract requested by the Administrative Agent.

(e) Good Standing. Within thirty (30) days after the Closing Date or such longer
period of time as agreed to by the Administrative Agent in its sole discretion,
Borrower shall deliver to the Administrative Agent an original certificate of
good standing, existence or equivalent, certified as of a recent date for
(i) Northwest Newborn Specialists, P.C. by the appropriate Governmental
Authorities of the State of Oregon and (ii) Pediatrix Medical Group of the
Mid-Atlantic, P.C. by the appropriate Governmental Authorities of the
Commonwealth of Virginia.

ARTICLE VI

NEGATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, (c) until no Note remains outstanding and unpaid
and the Credit Party Obligations and all other amounts owing to the
Administrative Agent or any Lender hereunder are paid in full, that:

Section 6.1 Indebtedness.

No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;

(b) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date as referred to in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension;

(c) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset;
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price or cost of construction of such asset; (ii) no such Indebtedness shall be

 

98



--------------------------------------------------------------------------------

renewed, refinanced or extended for a principal amount in excess of the
principal balance outstanding thereon at the time of such renewal, refinancing
or extension; and (iii) the total amount of all such Indebtedness shall not
exceed $40,000,000 at any time outstanding;

(d) Unsecured intercompany Indebtedness among the Credit Parties;

(e) Indebtedness and obligations owing under Hedging Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(f) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder in an
aggregate principal amount not to exceed $15,000,000 for all such Persons;
provided that any such Indebtedness was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of a Credit Party;

(g) Subordinated Debt of any Credit Party in an amount not to exceed
$25,000,000; provided that (i) such Indebtedness shall be unsecured, (ii) such
Indebtedness shall be subordinated to the Credit Party Obligations in a manner
reasonably acceptable to the Administrative Agent and shall otherwise be issued
on terms and conditions reasonably satisfactory to the Administrative Agent, and
(iii) the maturity date of such Indebtedness shall be no earlier than six months
following the Maturity Date and such Indebtedness shall not be subject to
amortization or mandatory prepayment prior to such date;

(h) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section;

(i) earnout obligations incurred, issued or assumed by any Credit Party as the
deferred purchase price of property or services purchased by such Credit Party
which appear as liabilities on a balance sheet of such Credit Party;

(j) unsecured Indebtedness of Credit Parties which does not exceed $10,000,000
in the aggregate at any time outstanding; and

(k) other unsecured Indebtedness of Credit Parties which does not exceed
$190,000,000 in the aggregate at any time outstanding; provided, that (i) the
Credit Parties have delivered a certificate (including reasonably detailed
supporting calculations related to the matters set forth in such certificate) of
a Responsible Officer to the Administrative Agent to the effect that, after
giving effect to such Indebtedness on a Pro Forma Basis, no Default or Event of
Default exists and the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9, (ii) the maturity date of such
Indebtedness shall

 

99



--------------------------------------------------------------------------------

be no earlier than one year following the Maturity Date and such Indebtedness
shall not be subject to amortization or prepayment prior to such date, (iii) the
representations and warranties, affirmative covenants, negative covenants,
financial covenants, defaults and events of default in the definitive
documentation for such Indebtedness are no more restrictive than the terms and
conditions set forth in the Credit Documents and (iv) the terms of any such
Indebtedness shall not restrict payments by the Credit Parties of the Credit
Party Obligations in any way.

Section 6.2 Liens.

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

Section 6.3 Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries as of the Closing
Date or any business substantially related or incidental thereto, except as
approved by the Required Lenders (such approval not to be unreasonably withheld,
conditioned or delayed).

Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary to,

(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets (each a “Disposition”) or agree to
do so at a future time, except the following, without duplication, shall be
expressly permitted:

(i) (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business and (B) the conversion of cash into
Cash Equivalents and Cash Equivalents into cash;

(ii) the sale, transfer or other disposition of property or assets to an
unrelated party not in the ordinary course of business where and to the extent
that they are the result of a Recovery Event;

(iii) the sale, lease, transfer or other disposition of (A) machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries and (B) obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

 

100



--------------------------------------------------------------------------------

(iv) the sale, lease or transfer of property or assets from one Credit Party to
another Credit Party or dissolution of any Credit Party to the extent any and
all assets are distributed to another Credit Party;

(v) the termination of any Hedging Agreement;

(vi) Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property within twelve (12) months of such Disposition or (B) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property within 12 months of such Disposition;

(vii) the licensing of Intellectual Property in the ordinary course of business
consistent with past practice;

(viii) the sale, lease or transfer of property or assets not to exceed
$40,000,000 in the aggregate in any fiscal year;

(ix) the sale, lease or transfer of property or assets as part of a Sale and
Leaseback Transaction, in an aggregate amount not to exceed $40,000,000 during
the term of this Agreement; and

(x) the merger of a Credit Party or a Subsidiary thereof with another Credit
Party or a Subsidiary thereof to the extent permitted by Section 6.4(b)(ii)
below;

provided that (A) after giving effect to any Disposition pursuant to clause
(viii) above, the Credit Parties shall be in compliance on a Pro Forma Basis
with the financial covenants set forth in Section 5.9 hereof, recalculated for
the most recently ended month for which information is available, and (B) with
respect to clauses (v), (vi) and (viii) above, no Default or Event of Default
shall exist or shall result therefrom; or

(b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Investments and (B) except as otherwise limited or prohibited
herein, purchases or other acquisitions of inventory, materials, property and
equipment in the ordinary course of business, or (ii) consummate any transaction
of merger or consolidation, except for (A) Investments or acquisitions permitted
pursuant to Section 6.5 so long as the Credit Party subject to such merger or
consolidation is the surviving entity, (B) (y) the merger or consolidation of a
Subsidiary that is not a Credit Party with and into a Credit Party; provided
that such Credit Party will be the surviving entity and (z) the merger or
consolidation of a Credit Party with and into another Credit Party; provided
that if the Borrower is a party thereto, the Borrower will be the surviving
corporation and (C) the merger or consolidation of a Subsidiary that is not a
Credit Party with and into another Subsidiary that is not a Credit Party.

 

101



--------------------------------------------------------------------------------

Section 6.5 Investments and Acquisitions.

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment or contract to make any Investment except for Permitted Investments.

Section 6.6 Transactions with Affiliates.

Other than execution, consummation and performance of each Management Agreement
and Restrictive Agreement, the Credit Parties will not, nor will they permit any
Subsidiary to, enter into any transaction or series of transactions, whether or
not in the ordinary course of business, with any officer, director, shareholder
or Affiliate (other than a Subsidiary) other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate, it being understood that payments of insurance premiums by any Credit
Party to PMG shall not violate this Section 6.6. Notwithstanding the foregoing,
this Section 6.6 shall not apply to (a) any transaction that involves an amount
less than or equal to the greater of (i) $120,000 or (ii) the amount set forth
in Item 404(a) of Regulation S-K of the SEC as in effect from time to time;
provided, that such amount shall not exceed $250,000, (b) any transaction
pertaining to director or executive officer compensation, benefits and
perquisites that are approved in accordance with the charter of the Compensation
Committee of the Borrower’s Board of Directors or by the Borrower’s Board of
Directors and (c) any transaction between a Credit Party or a Subsidiary thereof
and another Credit Party or a Subsidiary thereof.

Section 6.7 Ownership of Subsidiaries; Restrictions.

The Credit Parties will not sell, transfer, pledge or otherwise dispose of any
Equity Interest or other equity interests in any of their Subsidiaries, nor will
they permit any of their Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Equity Interest or other equity interests,
except in a transaction permitted by Section 6.4 or pursuant to the exercise of
rights under a Restrictive Agreement.

Section 6.8 Corporate Changes; Material Contracts.

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders; provided that no Credit Party shall
(i) except as permitted under Section 6.4, alter its legal existence or, in one
transaction or a series of transactions, merge into or consolidate with any
other entity, or sell all or substantially all of its assets, (ii) change its
state of incorporation or organization or (iii) change its registered legal
name, without providing

 

102



--------------------------------------------------------------------------------

thirty (30) days prior written notice to the Administrative Agent, (c) have any
oral operating agreement (or other similar agreement) or enter into a written
operating agreement which regulates the affairs of such Credit Party, the
conduct of its business, establishes duties, and/or governs the relations among
any members, managers and such Credit Party in either case that is materially
adverse to the interests of the Lenders, it being further agreed that if any
such oral or written agreement is entered into, the Borrower shall provide a
materially complete description of such oral agreement or a copy of such written
agreement to the Administrative Agent within five (5) Business Days thereafter,
(d) amend, modify, cancel or terminate or refuse to renew or extend or permit
the amendment, modification, cancellation or termination of any of its Material
Contracts to the extent such amendment, modification, cancellation or
termination could reasonably be expected to have a Material Adverse Effect,
(e) have more than one state of incorporation, organization or formation or
(f) change its accounting method (except in accordance with GAAP or as required
by a change in Tax law) in any manner adverse to the interests of the Lenders
without the prior written consent of the Required Lenders.

Section 6.9 Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interest or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or amend or otherwise modify the
Credit Documents, except (in respect of any of the matters referred to in
clauses (a)-(d) above) for such encumbrances or restrictions existing under or
by reason of (i) this Agreement and the other Credit Documents, (ii) applicable
law, (iii) any document or instrument governing Indebtedness incurred pursuant
to Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(iv) any Permitted Lien or any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien or (v) any Management Agreement.

Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except:

(a) to make dividends payable solely in the same class of Equity Interest of
such Person;

 

103



--------------------------------------------------------------------------------

(b) to make Restricted Payments (i) to any Credit Party or Subsidiary thereof
and to any other Person that owns an Equity Interest in such Person, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made; provided, that the aggregate
amount of all such Restricted Payments made to Persons other than Credit Parties
or Subsidiaries of Credit Parties pursuant to this clause (i) shall not exceed
$2,500,000 in any fiscal year and (ii) to any Credit Party;

(c) to purchase, redeem or otherwise acquire Equity Interests issued by it with
the proceeds received from the substantially concurrent issue of new shares of
its common stock or other common Equity Interests;

(d) to purchase, redeem or otherwise acquire Equity Interests issued by it from
employees of any Subsidiary in an aggregate amount not to exceed $15,000,000 in
any fiscal year;

(e) so long as after giving effect to such payments the Credit Parties shall be
in compliance with each of the financial covenants set forth in Section 5.9
hereof, to make regularly scheduled payments of (i) interest to the holders of
Subordinated Debt and (ii) principal to the holders of Subordinated Debt
incurred in connection with any Permitted Acquisition, in each case in
accordance with the terms thereof;

(f) the acquisition by the Borrower of its Equity Interests from its directors
or employees in connection with compensation arrangements or in connection with
the exercise of any such Person’s stock options (i) through “net issuance”
methods pursuant to transactions in which the Credit Parties and their
Subsidiaries make no cash payments to such directors or employees or (ii) in an
aggregate amount not to exceed $5,000,000 per fiscal year;

(g) at any time after the Closing Date, to make open market purchases or other
acquisitions of Equity Interests of the Borrower in an aggregate amount not to
exceed $200,000,000 per fiscal year so long as after giving effect to each such
purchase or acquisition on a Pro Forma basis (i) no Default or Event of Default
shall then exist or would result therefrom and (ii) the Credit Parties shall be
in compliance with each of the financial covenants set forth in Section 5.9
hereof;

(h) any payment with respect to any earnout obligation incurred as the deferred
purchase price of property or services purchased by such Person; and

(i) to make other Restricted Payments in an aggregate amount not to exceed
$15,000,000 in any fiscal year so long as after giving effect to each such
Restricted Payment on a Pro Forma basis (i) no Default or Event of Default shall
then exist or would result therefrom and (ii) the Credit Parties shall be in
compliance with each of the financial covenants set forth in Section 5.9 hereof.

 

104



--------------------------------------------------------------------------------

Section 6.11 Amendment of Subordinated Debt.

The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders.

Section 6.12 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Credit Documents, (b) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(c) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Sections 6.1(f), 6.1(h) or 6.1(k), (d) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien and (e) pursuant to any Management
Agreement to the extent that the parties thereto are Credit Parties and any such
Management Agreement is subject to the provisions of Section 9.23.

Section 6.13 Restrictions Regarding PMG.

(a) The Borrower will not, at any time, own less than 100% of the Equity
Interests of PMG and (b) PMG shall not engage in any business, or have any
operations or liabilities, other than providing insurance services in the nature
of a “captive” insurance company.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. (i) The Borrower shall fail to pay any principal on any Loan or
Note when due (whether at maturity, by reason of acceleration or

 

105



--------------------------------------------------------------------------------

otherwise) in accordance with the terms hereof or thereof; (ii) the Borrower
shall fail to reimburse the Issuing Lender for any LOC Obligations when due
(whether at maturity, by reason of acceleration or otherwise) in accordance with
the terms hereof; (iii) the Borrower shall fail to pay any interest on any Loan
or any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for three (3) Business Days; or (iv) or
any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder (after
giving effect to the grace period in clause (iii)); or

(b) Misrepresentation. Any representation or warranty made or deemed made herein
or in any of the other Credit Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall (i) with respect to
representations and warranties that contain a materiality qualification, prove
to have been incorrect, false or misleading and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
prove to have been incorrect, false or misleading in any material respect, in
each case on or as of the date made or deemed made; or

(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
5.1 (financial statements), 5.2(a) (accountants’ certificate), 5.2(b) (officer’s
certificate), 5.7(a) (notices), 5.9 (financial covenants), or Article VI hereof;
(ii) any Credit Party shall fail to comply with Section 5.5(b) (insurance) and,
with respect to this clause (ii) only, such breach or failure to comply is not
cured within thirty (30) days after its occurrence or (iii) any Credit Party
shall fail to comply with any other covenant contained in this Agreement or the
other Credit Documents or any other agreement, document or instrument among any
Credit Party, the Administrative Agent and the Lenders or executed by any Credit
Party in favor of the Administrative Agent or the Lenders (other than as
described in Sections 7.1(a), 7.1(c)(i) or 7.1(c)(ii) above) and, with respect
to this clause (iii) only, such breach or failure to comply is not cured within
the earlier of (A) thirty (30) days after the Borrower became aware of its
occurrence or (B) forty-five (45) days after its occurrence; or

(d) Material Indebtedness Cross-Default. (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranty)
in a principal amount outstanding of at least $15,000,000 for the Credit Parties
and any of their Subsidiaries in the aggregate beyond any applicable grace
period (not to exceed thirty (30) days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Credit Party or
any of its Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the Loans,

 

106



--------------------------------------------------------------------------------

Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $15,000,000 in the aggregate for the Credit Parties and their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
all of such Indebtedness to become immediately due and payable prior to its
stated maturity or to be repurchased, prepaid, deferred or redeemed
(automatically or otherwise); or (iii) there occurs under any Hedging Agreement
that is a Bank Product an Early Termination Date (as defined in such Hedging
Agreement) resulting from (A) any event of default under such Hedging Agreement
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Hedging Agreement) or (B) any Termination Event (as defined in such
Hedging Agreement) under such Hedging Agreement as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Hedging Agreement) and, in
either event, the Swap Termination Value owed by such Person as a result thereof
is greater than $5,000,000; or

(e) Other Cross-Defaults. To the extent any such default could reasonably be
expected to have a Material Adverse Effect, the Credit Parties or any of their
Subsidiaries shall default in (i) the payment when due under any Material
Contract or (ii) the performance or observance, of any obligation or condition
of any Material Contract and, in the case of this clause (ii) only, such failure
to perform or observe such other obligation or condition continues unremedied
for a period of thirty (30) days after notice of the occurrence of such default
unless, but only as long as, the existence of any such default is being
contested by the Credit Parties in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of the
Credit Parties to the extent required by GAAP; or

(f) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or

 

107



--------------------------------------------------------------------------------

unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of their assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (iv) a Credit Party or any of its Subsidiaries shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) a Credit Party or any of its Subsidiaries shall generally not, or shall
be unable to, or shall admit in writing their inability to, pay its debts as
they become due; or

(g) Judgment Default. One or more judgments or decrees shall be entered against
a Credit Party or any of its Subsidiaries involving in the aggregate a liability
(to the extent not covered by insurance) of $22,500,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within twenty (20) Business Days
from the entry thereof or any injunction, temporary restraining order or similar
decree shall be issued against a Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could result in a Material Adverse Effect; or

(h) ERISA Default. The occurrence of any of the following: (i) Any Person shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) a
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan which in any of the
foregoing cases results in a liability to any Credit Party in excess of
$15,000,000; or

(i) Change of Control. There shall occur a Change of Control; or

(j) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in

 

108



--------------------------------------------------------------------------------

accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty, any Credit Document, or any Lien granted thereunder in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a
party; or

(k) Invalidity of Credit Documents. Any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers, priority and privileges purported to
be created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive);

(l) Licenses/Permits/Certifications/Qualifications. (i) A state or federal
regulatory agency or other Governmental Authority shall have revoked, cancelled,
failed to renew or adversely modified any license, permit, certificate,
authorization or Government Reimbursement Program qualification pertaining to
the business of any Credit Party, regardless of whether such license, permit,
certificate, authorization or qualification was held by or originally issued for
the benefit of such Credit Party, a tenant or any other Person except where such
revocation could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or (ii) any of the Credit Parties or their
Subsidiaries or their officers, employees or agents engage in activities which
are prohibited by any of the federal Medicare and Medicaid Anti-Kickback States,
42 U.S.C. §§1320a-7b, the Ethics In Patient Referrals Act (the “Stark Law”), 42
U.S.C. §§1395nn, as amended, the regulations promulgated thereunder, or related
state or local statutes or regulations or which are prohibited by rules of
professional conduct, except where failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;

(m) Subordinated Debt. The subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or shall cease to
give the Lenders the rights, powers and privileges purported to be created
thereby; or

(n) Classification as Senior Debt. The Credit Party Obligations shall cease to
be classified as “Senior Indebtedness,” “Designated Senior Indebtedness” or any
similar designation under any Subordinated Debt instrument.

Once a Default occurs under the Credit Documents, then such Default will
continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 9.1); and
once an Event of Default occurs under the Credit Documents, then such Event of
Default will continue to exist until it is expressly waived by Administrative
Agent with the approval of the requisite Lenders, as required hereunder (in
their sole and absolute discretion) in Section 9.1.

 

109



--------------------------------------------------------------------------------

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; and/or (iii) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, exercise such other rights and
remedies as provided under the Credit Documents and under applicable law.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

110



--------------------------------------------------------------------------------

Section 8.2 Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent or other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swingline Lender or the Issuing Lender
hereunder. Without limiting the foregoing, none of the Lenders or other Persons
so identified shall have or be deemed to have any fiduciary relationship with
any Lender. Each Lender acknowledges that it has not relied, and will not rely,
on any of the Lenders or other Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any subagents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 8.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

111



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such

 

112



--------------------------------------------------------------------------------

Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably

 

113



--------------------------------------------------------------------------------

according to their respective Commitment Percentages in effect on the date on
which indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes, any Reimbursement Obligation and all
other amounts payable hereunder.

Section 8.8 Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Credit Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

Section 8.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, and which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Borrower and the Required Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above, which appointment shall, provided no Default or Event of Default exists,

 

114



--------------------------------------------------------------------------------

be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. Whether or not a successor has been appointed, such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and appoint a successor,
which appointment shall, provided no Default or Event of Default exists, be
subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Borrower and the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Article and Section 9.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and

 

115



--------------------------------------------------------------------------------

Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (ii) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit. Such resignation shall not affect the validity or
effectiveness of any Letter of Credit issued prior to such resignation by Wells
Fargo Bank as Administrative Agent.

Section 8.10 Guaranty Matters.

(a) The Lenders and each Bank Product Provider irrevocably authorize and direct
the Administrative Agent to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder.

(b) In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrower’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section.

Section 8.11 Bank Products.

Except as otherwise provided herein, no Bank Product Provider that obtains the
benefits of Sections 2.8 and 7.2 or any Guaranty by virtue of the provisions
hereof or of any Guaranty shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Credit Documents. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Credit Party Obligations arising
under Bank Products unless the Administrative Agent has received written notice
(including, without limitation, a Bank Product Provider Notice) of such Credit
Party Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider.

 

116



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments and Waivers.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section. The Required Lenders may or, with the
written consent of the Required Lenders, the Administrative Agent may, from time
to time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrower hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.8 which shall be determined
by a vote of the Required Lenders) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; or

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) release the Borrower or all or substantially all of the Guarantors from
obligations under the Guaranty, without the written consent of all of the
Lenders and Bank Product Providers; or

(iv) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(v) permit a Letter of Credit to have an original expiry date more than twelve
(12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or

(vi) permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders; or

 

117



--------------------------------------------------------------------------------

(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

(viii) amend, modify or waive the order in which Credit Party Obligations are
paid or in a manner that would alter the pro rata sharing of payments by and
among the Lenders in Section 2.11(b) or 9.7(b) without the written consent of
each Lender and each Bank Product Provider directly affected thereby; or

(ix) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(x) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Bank Product Provider directly affected thereby;
or

(xi) amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new

 

118



--------------------------------------------------------------------------------

agreement or instrument, to correct any obvious error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent), in any provision of any Credit Document, if the same is not objected to
in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.2.

Section 9.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) If to the Borrower or any other Credit Party:

 

1301 Concord Terrace Sunrise, Florida 33323 Attention:    Chief Financial
Officer and General Counsel Telephone:    (954) 384-0175 Fax:    (954) 384-7657

 

119



--------------------------------------------------------------------------------

(ii) If to the Administrative Agent:

 

Wells Fargo Bank, National Association, as Administrative Agent 1525 W.T. Harris
Blvd. Mail Code NC 0680 Charlotte, North Carolina 28262 Attention: Andrew
Lipford, Syndication Agency Services Telephone:    (704) 427-4983 Fax:    (704)
590-2782 Email: agencyservices.requests@wachovia.com

with a copy to:

 

Wells Fargo Commercial Bank 1950 W. Hillsboro Blvd. Deerfield Beach, FL 33442
Attention:    Karen Leikert Telephone:    (954) 596-6868 Fax:    (954) 596-6908
Email:    Karen.leikert@wellsfargo.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

120



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications effected
thereby. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Communications through the Platform, unless determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of an Agent
Party or from any material breach by an Agent Party of the obligations owing by
it to the Credit Parties under this Agreement or the other Credit Documents.

 

121



--------------------------------------------------------------------------------

Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

Section 9.5 Payment of Expenses and Taxes; Indemnity.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and WFS
(including the reasonable and documented fees, charges and disbursements of one
external counsel for the Administrative Agent and one external local counsel in
each jurisdiction if required), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Lender and the Swingline Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Swingline Loan or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket fees and expenses incurred by the Administrative Agent, any
Lender, the Issuing Lender or the Swingline Lender (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

122



--------------------------------------------------------------------------------

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of one external counsel and one external local counsel
in each applicable jurisdiction if required (and to the extent an Indemnitee
determines, after consultation with legal counsel, that an actual or potential
conflict may require use of separate counsel by such Indemnitee, separate legal
counsel (including separate local counsel) for such Indemnitee)), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any liability under Environmental Law
related in any way to any Credit Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.

 

123



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties hereto or any Indemnitee shall assert, and
each of them hereby waives, any claim against any other Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided, that such
waiver shall not apply to any Indemnitee’s right to indemnification hereunder
for losses, claims, penalties, damages, liabilities and related expenses
incurred by any Indemnitee as a result of a claim by any third party. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final and non
appealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable promptly/not
later than five (5) Business Days after written demand therefor.

(f) Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent and the Issuing Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of the Credit Party Obligations.

Section 9.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person

 

124



--------------------------------------------------------------------------------

(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 (provided, however, that simultaneous
assignments shall be aggregated in respect of a Lender and its Approved Funds),
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

125



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of the Issuing Lender and Swingline Lender (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that only one (1) such fee
shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to any
Person that is not an Eligible Assignee.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline

 

126



--------------------------------------------------------------------------------

Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent

 

127



--------------------------------------------------------------------------------

and the Lenders, Issuing Lender and Swingline Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.5(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.11 as though
it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16 as though it were a Lender.

 

128



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7 Right of Set-off; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Lender, the Swingline Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender, the Swingline Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, the
Swingline Lender or the Issuing Lender, irrespective of whether or not such
Lender, the Swingline Lender or the Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch, office or affiliate of such Lender, the Swingline Lender or the
Issuing Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders, and (ii) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Credit Party Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender,
the Swingline Lender, the Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Swingline Lender, the Issuing Lender or
their respective Affiliates may have. Each Lender, the Swingline Lender and the
Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such

 

129



--------------------------------------------------------------------------------

Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.

(c) Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

130



--------------------------------------------------------------------------------

Section 9.9 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed signature page (counterpart or otherwise) of this Agreement or any
Credit Document, or any certificates executed in connection herewith or
therewith by telecopy or email shall be effective as if delivered manually.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.10 Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.11 Integration.

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

 

131



--------------------------------------------------------------------------------

Section 9.12 Governing Law.

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York without regard to its conflicts of law principals that
would cause the law of another jurisdiction to apply (other than Sections 5-1401
and 5-1402 of The New York General Obligations Law).

Section 9.13 Consent to Jurisdiction; Service of Process and Venue.

(a) Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York county and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
sitting State court or, to the fullest extent permitted by applicable law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against the Borrower or any other Credit Party or its properties
in the courts of any jurisdiction.

(b) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c) Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

Section 9.14 Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that

 

132



--------------------------------------------------------------------------------

Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document or Bank Product or any
action or proceeding relating to this Agreement, any other Credit Document or
Bank Product or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
(g) (i) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (ii) an
investor or prospective investor in securities issued by an Approved Fund that
also agrees that Information shall be kept confidential and used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
any Credit Party or any of its Subsidiaries relating to any Credit Party or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any of its Subsidiaries; provided that, in the case of information
received from any Credit Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each Lender acknowledges that federal law prohibits
the purchase or sale of any of the Borrower’s securities while in possession of
material non-public information. Each of the Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non-public
information concerning the Credit Parties and their

 

133



--------------------------------------------------------------------------------

Subsidiaries, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
federal and state securities laws and regulations.

Section 9.15 Acknowledgments.

The Borrower and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of creditor and debtor; and

(c) no joint venture exists among the Lenders and the Administrative Agent or
among the Borrower, the Administrative Agent or the other Credit Parties and the
Lenders.

Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.17 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the

 

134



--------------------------------------------------------------------------------

Borrower and the other Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
the other Credit Parties in accordance with the Patriot Act.

Section 9.18 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 9.19 Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated, after which this Credit Agreement automatically shall terminate.
Upon termination, the Credit Parties shall have no further obligations (other
than those obligations that expressly survive the termination of this Credit
Agreement) under the Credit Documents; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
Liens, if any, under the LOC Documents of the Administrative Agent shall
reattach to the collateral and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Credit Party
Obligations.

Section 9.20 Lender Consent.

Each Person signing a Lender Consent (a) approves the Credit Agreement,
(b) authorizes and appoints the Administrative Agent as its agent in accordance
with the terms of Article VIII, (c) authorizes the Administrative Agent to
execute and deliver this Agreement on its behalf, (d) is a Lender hereunder and
therefore shall have all the rights and obligations of a Lender under this
Agreement as if such Person had directly executed and delivered a signature page
to this Agreement and (e) has consented to, approved or accepted or is satisfied
with, each document or other matter required under Section 4.1 to be consented
to or approved by or be acceptable or satisfactory to a Lender.

Section 9.21 Press Releases and Related Matters.

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the

 

135



--------------------------------------------------------------------------------

Credit Documents without the prior written consent of such Person, unless (and
only to the extent that) a Credit Party or such Affiliate is required to do so
under law and then, in any event, the Credit Parties or such Affiliate will to
the extent practicable consult with such Person before issuing such press
release or other public disclosure, provided, that no consultation shall be
required in connection with disclosures in a periodic or other report filed with
or furnished to the SEC. The Credit Parties consent to the publication by
Administrative Agent or any Lender of customary advertising material relating to
the transactions contemplated by this Agreement and the Credit Documents using
the name, product photographs, logo or trademark of the Credit Parties.

Section 9.22 Appointment of Borrower.

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.

Section 9.23 Certain Waivers, Subordinations and Consents.

(a) Each of the Credit Parties acknowledges and agrees that certain Credit
Parties and their Equity Holders are, or in the future may be or become, subject
to the terms of one or more Contractual Obligations with the Borrower or another
Credit Party (including those arising under the terms of Management Agreements)
(i) which conflict with the terms of the Credit Documents to which such Credit
Parties are a party, the execution and delivery thereof by such Credit Parties,
or the performance by such Credit Parties of the terms thereof, including
undertakings not to incur debt, not to pledge assets to third parties, not to
pay dividends and not to enter into material agreements without obtaining
certain consents (collectively, the “Credit Party Intercompany Restrictions”),
(ii) pursuant to which such Credit Parties grant to the Borrower or such other
Credit Party a Lien on various assets of such Credit Parties (collectively, the
“Borrower Pledges”), (iii) pursuant to which Equity Holders grant to the
Borrower or such other Credit Party the right, upon the occurrence of certain
circumstances, to acquire Equity Interests in such Credit Parties from the
applicable Equity Holders (collectively, the “Holder Purchase Grants”),
(iv) pursuant to which Equity Holders are restricted from transferring their
Equity Interests in a Practice (the “Equity Holder Transfer Restrictions”),
and/or (v) pursuant to which Equity Holders grant to the Borrower or such other
Credit Party a Lien on the Equity Interests in the applicable Credit Parties
owned by such Equity Holders (collectively, the “Holder Lien Grants”) (each
agreement, including each Management Agreement, containing any such restriction
being referred to herein as a “Restrictive Agreement”).

 

136



--------------------------------------------------------------------------------

(b) Each of the Credit Parties hereby absolutely and irrevocably waives the
Credit Party Intercompany Restrictions and the Equity Holder Transfer
Restrictions insofar as any of such Credit Party Intercompany Restrictions or
Equity Holder Transfer Restrictions conflict with or would otherwise prohibit or
impair the due, punctual and full performance and observance of any term,
covenant or condition now or hereafter contained in any Credit Document.

(c) The Borrower and each other Credit Party party to any such Restrictive
Agreement hereby agree that, except as expressly permitted hereunder or under
the terms of any other Credit Document, no Credit Party shall exercise its
rights under any of the Holder Purchase Grants.

(d) So long as no Default or Event of Default has occurred and is continuing:

(i) any Credit Party may at its expense exercise rights under Borrower Pledges
and Holder Lien Grants as it may determine to be reasonably necessary in the
ordinary course of business (including the taking of possession of and selling
or otherwise disposing of property subject to Borrower Pledges and Holder Lien
Grants and retaining the proceeds thereof, in each case to the extent permitted
by applicable law) to recover amounts owed or otherwise remedy defaults in
payment or performance obligations arising under Management Agreements;
provided, that the Borrower shall set forth in the next officer’s certificate
delivered to the Administrative Agent pursuant to Section 5.2(b) for the period
during which such rights are exercised a reasonably detailed description of the
circumstances giving rise to such exercise and the remedies exercised; and

(ii) the Borrower may at its expense exercise Holder Purchase Grants to the
extent that such exercise would otherwise be permitted hereunder as a Permitted
Investment.

Section 9.24 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, WFS and the Lenders,
on the other hand, and the Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and

 

137



--------------------------------------------------------------------------------

conditions of the Transactions and by the other Credit Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, each of the Administrative Agent
WFS and each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates, stockholders, creditors or employees or any other Person;
(c) neither the Administrative Agent, WFS nor any Lender has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any Credit
Party with respect to any of the Transactions or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent,
WFS or any Lender has advised or is currently advising any Credit Party or any
of its Affiliates on other matters) and neither the Administrative Agent, WFS
nor any Lender has any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent, WFS the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Credit Parties
and their Affiliates, and neither the Administrative Agent, WFS nor any Lender
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (e) the Administrative Agent, WFS and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the Transactions (including any amendment,
waiver or other modification hereof or of any other Credit Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Credit Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent, WFS, the Lenders and their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty.

Section 9.25 Amendment and Restatement; No Novation.

This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Existing Lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Credit Parties
outstanding as of such date under the Existing Credit Agreement shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such loans, together with any Extensions
of Credit made on the Closing Date, reflect the Commitments of the Lenders
hereunder.

 

138



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Providers as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the indebtedness or other obligations becomes due and payable hereunder
or under any Bank Product, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders, the Bank Product
Providers, or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Credit Party Obligations. The Guaranty set
forth in this Article X is a guaranty of timely payment and not of collection.
The word “indebtedness” is used in this Article X in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
the Borrower, including specifically all Credit Party Obligations, arising in
connection with this Agreement, the other Credit Documents or any Bank Product,
in each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower may be liable individually or jointly with others, whether
or not recovery upon such indebtedness may be or hereafter become barred by any
statute of limitations, and whether or not such indebtedness may be or hereafter
become otherwise unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Bank Product Provider whether or not due or
payable by the Borrower upon the occurrence of any Bankruptcy Event and
unconditionally promises to

 

139



--------------------------------------------------------------------------------

pay such Credit Party Obligations to the Administrative Agent for the account of
the Lenders and to any such Bank Product Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender or any
Bank Product Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

Section 10.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations which the Administrative Agent, such Lenders or such Bank
Product Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

Section 10.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

Section 10.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit

 

140



--------------------------------------------------------------------------------

Party Obligations or any part thereof in accordance with this Agreement and any
Bank product, as applicable, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Credit Party Obligations and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine and (d) release or substitute any
one or more endorsers, Guarantors, the Borrower or other obligors.

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent’s, any Lender’s or any Bank Product
Provider’s power whatsoever. Each of the Guarantors waives any defense based on
or arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnification obligations), including, without limitation, any
defense based on or arising out of the disability of the Borrower, any other
guarantor or any other party, or the unenforceability of the Credit Party
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent or any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations have been paid in full and the Commitments
have been terminated. Each of the Guarantors waives any defense arising out of
any such election by the Administrative Agent or any of the Lenders, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.

 

141



--------------------------------------------------------------------------------

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
Borrower or any other guarantor of the Credit Party Obligations of the Borrower
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrower until such time as the Credit Party Obligations
(other than contingent indemnification obligations) shall have been paid in full
and the Commitments have been terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product. The Lenders and the Bank Product
Providers further agree that this Guaranty may not be enforced against any
director, officer, employee or stockholder of the Guarantors.

 

142



--------------------------------------------------------------------------------

Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrower, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

Section 10.10 Agreements for Contribution.

(a) To the extent that any Guarantor is required, by reason of its obligations
hereunder, to pay to the Lender an amount greater than the amount of the value
(as determined is accordance with applicable insolvency laws) actually made
available to or for the benefit of such Guarantor on account of any Credit
Document, such Guarantor shall have an enforceable right of contribution against
the remaining Guarantors, and the remaining Guarantors shall be jointly and
severally liable for repayment of the full amount of such excess payment.

(b) To the extent that any Guarantor would, but for the operation of this
Section 10.10 and by reason of its Obligations hereunder or its obligations to
other Guarantors under this Section 10.10, be rendered insolvent for any purpose
under applicable insolvency laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.

(c) To the extent that any Guarantor would, but for the operation of this
Section 10.10, be rendered insolvent under any applicable insolvency law by
reason of its incurring of obligations to any other Guarantor under the
foregoing Sections 10.10(a) and (b), such Guarantor shall, in turn, have rights
of contribution to the full extent provided in the foregoing Sections 10.10(a)
and (b) against the remaining Guarantors, such that all obligations of all the
Guarantors hereunder and under this Section 10.10 shall be allocated in a manner
such that no Guarantor shall be rendered insolvent for any purpose under
applicable insolvency law by reason of its incurrence of such obligations.

[Signature Pages Follow]

 

143



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER:  

MEDNAX, INC.,

a Florida Corporation

    By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Chief Financial Officer GUARANTORS:  
1500 CONCORD TERRACE, LLC,   a Delaware Limited Liability Company   ALASKA
NEONATOLOGY ASSOCIATES, INC.,   an Alaska Corporation   AMBULATORY ANESTHESIA
ASSOCIATES, L.L.C.,   a Georgia Limited Liability Company   AMERICAN
ANESTHESIOLOGY, INC.,   a Florida Corporation   AMERICAN ANESTHESIOLOGY OF
FLORIDA, INC.,   a Florida Corporation   AMERICAN ANESTHESIOLOGY OF GEORGIA,
LLC,   a Georgia Limited Liability Company   AMERICAN ANESTHESIOLOGY OF NORTH
CAROLINA, PLLC   a North Carolina Professional Limited Liability Company  
AMERICAN ANESTHESIOLOGY OF THE SOUTHEAST, PLLC   a North Carolina Professional
Limited Liability Company   By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 1 of 9



--------------------------------------------------------------------------------

  AMERICAN ANESTHESIOLOGY OF TEXAS, INC.,   a Texas Nonprofit Corporation  

AMERICAN ANESTHESIOLOGY OF VIRGINIA, P.C.,

a Virginia Professional Corporation

 

ANESTHESIOLOGY CONSULTANTS OF SOUTH CAROLINA, PLLC,

a South Carolina Professional Limited Liability Company

 

AUGUSTA NEONATOLOGY ASSOCIATES, P.C.,

a Georgia Professional Corporation

 

CENTRAL OKLAHOMA NEONATOLOGY ASSOCIATES, INC.,

an Oklahoma Corporation

 

CRITICAL HEALTH SYSTEMS, INC.,

a Delaware Corporation

 

FAYETTE COMMUNITY ANESTHESIA, L.L.C.,

a Georgia Limited Liability Company

 

FOOTHILL MEDICAL GROUP, INC.,

a California Corporation

 

GEORGIA PERIOPERATIVE CONSULTANTS, L.L.C.,

a Georgia Limited Liability Company

 

HORIZON ANESTHESIA, PLLC,

a Virginia Professional Limited Liability Company

  By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 2 of 9



--------------------------------------------------------------------------------

 

MAGELLA MEDICAL ASSOCIATES BILLING, INC.,

a Texas Corporation

 

MAGELLA MEDICAL ASSOCIATES MIDWEST, P.C.,

an Iowa Professional Corporation

 

MAGELLA MEDICAL ASSOCIATES OF GEORGIA, P.C.,

a Georgia Professional Corporation

 

MAGELLA MEDICAL GROUP, INC.,

a California Professional Corporation

 

MEDNAX SERVICES, INC.,

a Florida Corporation

 

MOUNTAIN STATES NEONATOLOGY, INC.,

an Idaho Corporation

 

NEONATAL AND PEDIATRIC INTENSIVE CARE MEDICAL GROUP, INC.,

a California Professional Corporation

 

NEONATAL SPECIALISTS, LTD.,

an Arizona Professional Corporation

 

NEONATOLOGY ASSOCIATES OF ATLANTA, P.C.,

a Georgia Professional Corporation

 

NORTHWEST NEWBORN SPECIALISTS, P.C.,

an Oregon Professional Corporation

 

OBSTETRIX MEDICAL GROUP OF ARIZONA, P.C.,

an Arizona Professional Corporation

  By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 3 of 9



--------------------------------------------------------------------------------

 

OBSTETRIX MEDICAL GROUP OF ATLANTA, LLC,

a Georgia Limited Liability Company

 

OBSTETRIX MEDICAL GROUP OF CALIFORNIA, A PROFESSIONAL CORPORATION,

a California Professional Corporation

 

OBSTETRIX MEDICAL GROUP OF THE CENTRAL COAST, PROFESSIONAL CORPORATION,

a California Professional Corporation

 

OBSTETRIX MEDICAL GROUP OF COASTAL CAROLINA, PLLC,

a North Carolina Professional Limited Liability Company

 

OBSTETRIX MEDICAL GROUP OF COLORADO, P.C.,

a Colorado Professional Corporation

 

OBSTETRIX MEDICAL GROUP OF KANSAS AND MISSOURI, P.A.,

a Kansas Professional Association

 

OBSTETRIX MEDICAL GROUP OF OKLAHOMA, P.C.,

an Oklahoma Professional Corporation

 

OBSTETRIX MEDICAL GROUP OF PHOENIX, P.C.,

an Arizona Professional Corporation

 

OBSTETRIX MEDICAL GROUP OF TEXAS BILLING, INC.,

a Texas Corporation

 

OBSTETRIX MEDICAL GROUP OF WASHINGTON, INC., P.S.,

a Washington Professional Services Corporation

  By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 4 of 9



--------------------------------------------------------------------------------

 

OZARK NEONATAL ASSOCIATES, INC.,

a Missouri Corporation

 

PEDIATRIX CARDIOLOGY OF NEW MEXICO, P.C.,

a New Mexico Professional Corporation

 

PEDIATRIX CARDIOLOGY OF SPRINGFIELD, P.C.,

a Missouri Professional Corporation

 

PEDIATRIX CARDIOLOGY OF WASHINGTON, P.C.,

a Washington Professional Corporation

 

PEDIATRIX EMERGENT AND CRITICAL CARE SERVICES, LLC,

a Louisiana Limited Liability Company

 

PEDIATRIX INTERNATIONAL, INC.,

a Florida Corporation

 

PEDIATRIX MEDICAL GROUP NEONATOLOGY AND PEDIATRIC INTENSIVE CARE SPECIALISTS OF
NEW YORK, P.C.,

a New York Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF ARKANSAS, P.A.,

an Arkansas Professional Association

 

PEDIATRIX MEDICAL GROUP OF CALIFORNIA,
A PROFESSIONAL CORPORATION,

a California Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF COLORADO, P.C.,

a Colorado Professional Corporation

  By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 5 of 9



--------------------------------------------------------------------------------

 

PEDIATRIX MEDICAL GROUP OF FLORIDA, INC.,

a Florida Corporation

 

PEDIATRIX MEDICAL GROUP OF GEORGIA, P.C.,

a Georgia Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF ILLINOIS, P.C.,

an Illinois Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF INDIANA, P.C.,

an Indiana Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF KANSAS, P.A.,

a Kansas Professional Association

 

PEDIATRIX MEDICAL GROUP OF KENTUCKY, P.S.C.,

a Kentucky Professional Services Corporation

 

PEDIATRIX MEDICAL GROUP OF LOUISIANA, L.L.C.,

a Louisiana Limited Liability Company

 

PEDIATRIX MEDICAL GROUP OF MICHIGAN, P.C.,

a Michigan Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF THE MID- ATLANTIC, P.C.,

a Virginia Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF MISSOURI, P.C.,

a Missouri Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF MONTANA, P.C.,

a Montana Professional Corporation

  By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 6 of 9



--------------------------------------------------------------------------------

 

PEDIATRIX MEDICAL GROUP OF NEW MEXICO, P.C.,

a New Mexico Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF NORTH CAROLINA, P.C.,

a North Carolina Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF OHIO CORP.,

an Ohio Corporation

 

PEDIATRIX MEDICAL GROUP OF OKLAHOMA, P.C.,

an Oklahoma Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF PENNSYLVANIA, P.C.,

a Pennsylvania Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF SOUTH CAROLINA, P.A.,

a South Carolina Professional Association

 

PEDIATRIX MEDICAL GROUP OF TENNESSEE, P.C.,

a Tennessee Professional Corporation

 

PEDIATRIX MEDICAL GROUP OF TEXAS BILLING, INC.,

a Texas Corporation

 

PEDIATRIX MEDICAL GROUP OF WASHINGTON, INC., P.S.,

a Washington Professional Services Corporation

  By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 7 of 9



--------------------------------------------------------------------------------

 

PEDIATRIX MEDICAL GROUP, INC.,

a Florida Corporation

 

PEDIATRIX MEDICAL GROUP, INC.,

a Utah Corporation

 

PEDIATRIX MEDICAL GROUP, P.A.,

a New Jersey Professional Association

 

PEDIATRIX MEDICAL GROUP, P.C.,

a Virginia Professional Corporation

 

PEDIATRIX MEDICAL GROUP, P.C.,

a West Virginia Professional Corporation

 

PEDIATRIX MEDICAL SERVICES, INC.,

a Texas Nonprofit Corporation

 

PEDIATRIX NEWBORN HEARING SCREEN, LLC,

a Florida Limited Liability Company

 

PEDIATRIX OF MARYLAND, P.A.,

a Maryland Professional Association

 

PIEDMONT ANESTHESIA ASSOCIATES, L.L.C.,

a Georgia Limited Liability Company

 

POKROY MEDICAL GROUP OF NEVADA, LTD.,

a Nevada Corporation

 

PMG CARDIOLOGY, INC.,

a Florida Corporation

 

PMGSC, P.A.,

a South Carolina Professional Association

  By:  

/s/ Vivian Lopez-Blanco

  Name:   Vivian Lopez-Blanco   Title:   Attorney-in-Fact of each of the
foregoing

 

Credit Agreement

Borrower Signature Page 8 of 9



--------------------------------------------------------------------------------

QUANTUM CLINICAL NAVIGATION SYSTEM, LLC, a North Carolina Limited Liability
Company SOUTHEAST ANESTHESIOLOGY CONSULTANTS, PLLC, a North Carolina
Professional Limited Liability Company SOUTHEAST ANESTHESIOLOGY CONSULTANTS OF
VIRGINIA, PLLC, a Virginia Professional Limited Liability Company TEXAS NEWBORN
SERVICES, INC., a Nonprofit Texas Corporation By:  

/s/ Vivian Lopez-Blanco

Name:   Vivian Lopez-Blanco Title:   Attorney-in-Fact of each of the foregoing

 

Credit Agreement

Borrower Signature Page 9 of 9



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender,
as Issuing Lender and as Administrative Agent on behalf of the Lenders     By:  

/s/ Karen Leikert

    Name:   Karen Leikert

    Title:   Senior Vice President

 

Credit Agreement